                          THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JONATHAN BOTEY,                                   :
                                                  :
                         Plaintiff                :
        v.                                        :       3:12-CV-1520
                                                  :       (JUDGE MARIANI)
ROBERT GREEN, et al.,                             :
                                                  :
                         Defendants               :

                                      MEMORANDUM OPINION

                                            I. INTRODUCTION

        A jury trial was held in the above-captioned case in June of 2017. At the conclusion

of the trial, the jury returned a verdict in favor of Defendants Robert Green and FFE

Transportation Services (“FFE”) 1 and against Plaintiff Jonathan Botey.

        Now before the Court is “Plaintiff’s Motion for New Trial Pursuant to Federal Rule of

Civil Procedure 59” (Doc. 340). For the reasons set forth below, the Court will deny the

plaintiff’s motion in its entirety.

                             II. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        Because the factual background of this case is thoroughly familiar to all parties and

has been discussed at length by the Court before (see e.g., generally, Mem. Op. Granting in

Part and Denying in Part Mot. for Sanctions, Doc. 123; R&R, Doc. 125), a detailed


        1Although this action was also originally brought against Conwell Corporation, Plaintiff’s counsel
agreed to dismiss Conwell from the action during the charge conference. (Trial Tr., June 21, 2017, at 32-
33).
discussion of the facts of the case is unnecessary here. Briefly, for purposes relevant to the

present motion, on August 6, 2012, this action was removed from the Court of Common

Pleas of Lackawanna County. Plaintiff Jonathan Botey’s Amended Complaint alleged

Negligence against Robert Green, Conwell Corporation, and FFE Transportation Services,

Inc. (Counts I, II, III), and further requested punitive damages against each of the

Defendants (Counts IV, V, VI) as the result of an accident which occurred on May 10, 2011,

between Botey and Green, a trucker operating a tractor-trailer owned by Conwell

Corporation and registered to FFE Transportation Services, Inc., on State Route 924 in

Hazleton, Pennsylvania. (Doc. 1).

       On March 11, 2015, Plaintiff filed a Motion for Sanctions (Doc. 74) in response to

alleged spoliation of evidence by Defendants Conwell Corporation and FFE. Although the

Court denied Plaintiff’s request that an adverse inference jury instruction be read against

Defendants at the time of trial, the Court granted Plaintiff’s request that Defendants be

precluded from arguing in any dispositive motions that the plaintiff lacked evidence to prove

his corporate negligence claims against Defendants FFE and Conwell based on the

documents destroyed in so far as Defendants were precluded from proving the contents of

the destroyed documents by other means or arguing their contents in dispositive motions or

at trial. (Docs. 123, 124).

       On September 9, 2015, Defendants filed a Motion for Partial Summary Judgment

requesting that the Court dismiss the punitive damage claims against Green, FFE, and


                                               2
Conwell, as well as Plaintiff’s claims for negligent qualification, hiring, supervision,

monitoring, training, and entrustment against FFE and Conwell contained in Counts II and

III. (Doc. 103). The Motion was referred to Magistrate Judge Martin Carlson who

recommended denying Defendants’ Motion (Doc. 125). Upon de novo review, the Court

adopted the R&R. (Docs. 130, 131).

       A jury trial was held from June 12, 2017 through June 21, 2017. After deliberation,

the jury found in favor of Defendants. Specifically, in response to Question 1, “Do you find

by a preponderance of the evidence that Robert Green was negligent?”, the jury responded

“No.” (Doc. 334, at 2). As a result, the jury did not answer any further special verdict

questions and jury deliberations were concluded.

       The Court entered judgment on June 22, 2017 (Doc. 335) and Plaintiff timely filed

the instant Rule 59 motion pursuant to the Federal Rules of Civil Procedure (Doc. 340).

                                     III. STANDARD OF REVIEW

       A losing party may move for a new trial or to alter or amend a judgment pursuant to

Federal Rule of Civil Procedure 59.

       “The court may, on motion, grant a new trial on all or some of the issues – and to any

party . . . after a jury trial, for any reason for which a new trial has heretofore been granted

in an action at law in federal court . . . .” Fed. R. Civ. P. 59(a)(1)(A). The Court may grant a

new trial “purely on a question of law;” or to correct a previous ruling “on a matter that

initially rested within the discretion of the court, e.g. evidentiary rulings or prejudicial


                                                  3
statements made by counsel” or “because [the Court] believes the jury’s decision is against

the weight of the evidence”, among other grounds. Klein v. Hollings, 992 F.2d 1285, 1289-

1290 (3d Cir. 1993) (internal citations omitted). While the Court has wide discretion to order

a new trial to correct rulings that initially rested in its discretion, it has relatively narrow

discretion to overturn a verdict on the grounds that the verdict is against the weight of the

evidence. Id. This is because

       where no undesirable or pernicious element has occurred or been introduced
       into the trial and the trial judge nonetheless grants a new trial on the ground
       that the verdict was against the weight of the evidence, the trial judge in
       negating the jury's verdict has, to some extent at least, substituted his
       judgment of the facts and the credibility of the witnesses for that of the jury.
       Such an action effects a denigration of the jury system and to the extent that
       new trials are granted the judge takes over, if he does not usurp, the prime
       function of the jury as the trier of the facts.

Lind v. Schenley Indus., Inc., 278 F.2d 79, 90 (3d Cir. 1960).

       Accordingly, the district court ought to grant a new trial on the basis that the
       verdict was against the weight of the evidence only where a miscarriage of
       justice would result if the verdict were to stand. Where the subject matter of
       the litigation is simple and within a layman's understanding, the district court
       is given less freedom to scrutinize the jury's verdict than in a case that deals
       with complex factual determinations . . . .

Williamson v. Consol. Rail Corp., 926 F.2d 1344, 1352 (3d Cir. 1991) (internal citations

omitted).

       The Court may also alter or amend a judgment pursuant to Fed. R. Civ. P. 59(e),

otherwise known as a motion for reconsideration. See Keifer v. Reinhart Foodservices, LLC.,

563 F.App’x 112, 114 (3d Cir. 2014). A motion to alter or amend “must rely on one of three


                                                   4
major grounds: (1) an intervening change in controlling law; (2) the availability of new

evidence not available previously; or (3) the need to correct clear error of law or prevent

manifest injustice.” North River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d

Cir. 1995) (internal quotation marks and brackets omitted); see also, Max’s Seafood Cafe ex

rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). Thus, when a jury errs as a

matter of law, a Court may rectify this error through a Rule 59(e) motion. Keifer, 563 F.App’x.

at 115; see also, United States v. Fiorelli, 337 F.3d 282, 288 (3d Cir. 2003) (“A motion

under Rule 59(e) is a ‘device to relitigate the original issue’ decided by the district court, and

used to allege legal error”) (quoting Smith v. Evans, 853 F.2d 155, 158-159 (3d Cir. 1988)).

However, “motions for reconsideration should not be used to put forward arguments which

the movant . . . could have made but neglected to make before judgment.” United States v.

Jasin, 292 F.Supp.2d 670, 677 (E.D. Pa. 2003) (internal quotation marks and alterations

omitted) (quoting Reich v. Compton, 834 F.Supp.2d 753, 755 (E.D. Pa. 1993) rev’d in part

and aff’d in part on other grounds, 57 F.3d 270 (3d Cir. 1995)). Nor should they “be used as

a means to reargue matters already argued and disposed of or as an attempt to relitigate a

point of disagreement between the Court and the litigant.” Donegan v. Livingston, 877

F.Supp.2d 212, 226 (M.D. Pa. 2012) (quoting Ogden v. Keystone Residence, 226 F.Supp.2d

588, 606 (M.D. Pa. 2002)). Because federal courts have a strong interest in the finality of

judgments, motions for reconsideration should only be granted sparingly. Cont’l Cas. Co. v.




                                                5
Diversified Indus., Inc., 884 F.Supp. 937, 943 (E.D. Pa. 1995) (citing Rottmund v. Cont’l

Assurance Co., 813 F.Supp. 1104, 1107 (E.D. Pa. 1992)). 2

                                                IV. ANALYSIS

        Plaintiff’s motion is divided into seven sections, each attempting to provide a

separate basis for the grant of a new trial. (See generally, Doc. 360). The Court will

address these arguments in turn.

                                          A. The Jury’s Verdict

        Plaintiff first asserts that a new trial should be granted because the verdict was

against the weight of the evidence.

        “A Rule 59(a)(1) motion seeking a new trial on the ground that the judgment is

against the weight of the evidence is warranted only when the verdict is so against the

evidence as to constitute a miscarriage of justice.” 1 Moore’s Federal Rules Pamphlet §

59.3[3] (Matthew Bender)(2016). Therefore, although a new trial may be granted even if the

evidence is legally sufficient to support the verdict, “a district court should grant a new trial

on the basis that the verdict was contrary to the weight of the evidence only where a

miscarriage of justice would result if the verdict were to stand.” Sheridan v. E.I. DuPont de

Nemours and Co., 100 F.3d 1061, 1076 (3d Cir. 1996) (quoting Roebuck v. Drexel

Univ., 852 F.2d 715, 735-36 (3d Cir. 1988); Williamson, 926 F.2d at 1352); see also,
        2 Plaintiff’s motion and accompanying brief fail to specify what section of Rule 59 the plaintiff relies
on in bringing his motion. Although the Court has set forth the standard of review under both Rule 59(a)
and Rule 59(e), because Plaintiff’s filings only reference a motion for a new trial, and lack any reference to
a motion to alter or amend the judgment, and fail to set forth any of the applicable law under Rule 59(e), the
Court must assume that Plaintiff is attempting to proceed solely under Rule 59(a).
                                                       6
Williamson, 926 F.2d at 1353 (“[N]ew trials because the verdict is against the weight of the

evidence are proper only when the record shows that the jury's verdict resulted in a

miscarriage of justice or where the verdict, on the record, cries out to be overturned or

shocks our conscience.”). The Third Circuit has characterized this as a “stringent standard”

necessary “to ensure that a district court does not substitute its judgment of the facts and

the credibility of the witnesses for that of the jury.” Sheridan, 100 F.3d at 1076 (internal

quotation marks omitted). 3

        Plaintiff argues that that the jury’s verdict finding that Green was not negligent “is

clearly against the weight of the evidence such that a miscarriage of justice would result of

the verdict were to stand.” (Doc. 360, at 2). In support of his argument, Plaintiff claims that

“it is undisputed that Defendant Green violated [Pennsylvania Vehicle Code, 75 Pa. C.S.A.

§ 3324] and was negligent per se”. (Doc. 360, at 5; see also, id. at 2).

        Pursuant to 75 Pa. C.S.A. § 3324, “[t]he driver of a vehicle about to enter or cross a

roadway from any place other than another roadway shall yield the right-of-way to all

vehicles approaching on the roadway to be entered or crossed.”



        3  Because Plaintiff did not move for judgment as a matter of law at the close of the evidence
pursuant to Federal Rule of Procedure 50, he is precluded from now seeking a new trial on the basis that
the evidence was insufficient to support the jury’s verdict. Nonetheless, while Botey may not make a post-
trial attack on the sufficiency of the evidence, Rule 59 permits him to request a new trial on the basis that
the verdict was against the weight of the evidence, as opposed to the sufficiency of the evidence. See
Greenleaf v. Garlock Inc., 174 F.3d 352, 364-65 (3d Cir. 1999). However, “[u]nlike a sufficiency of the
evidence claim, when a court evaluates a challenge to the weight of the evidence it does not view the
evidence in the light most favorable to the verdict winner, but instead exercises its own judgment in
assessing the evidence.” Marra v. Phila. Hous. Auth., 497 F.3d 286, 309 n.18 (3d Cir. 2007).
                                                      7
       Because Plaintiff asserts that the evidence at trial “indisputably shows that

Defendant Green failed to yield the right-of-way to Botey” (Doc. 360 at 2), Plaintiff believes

that the jury necessarily had to find Green negligent. To support this position, Plaintiff cites

the testimony of his expert Whitney Morgan, who was admitted at trial as an expert in the

field of commercial motor vehicle compliance and safety (see Trial Tr., June 13, 2017, at 32-

33), and Defendants’ expert Steven Rickard, admitted at trial as an expert in accident

investigation and reconstruction (see Trial Tr., June 20, 2017, at 95). (Doc. 360, at 3-5).

       At trial, Morgan acknowledged that in his report he found that Green did not yield the

right-of-way, explaining that “the vehicle that is established on the highway has the right-of-

way, so the vehicle that is then pulling into traffic is obligated to let that traffic clear, before

they encroach into the lanes of travel.” (Trial Tr., June 13, 2017, at 76).

       Despite this explanation, Morgan’s opinions were all based on the premise that

Botey was actually on the roadway and that Botey’s vehicle was, in fact, “established on the

highway”, facts that were not undisputedly established at trial. Instead, as defense counsel

repeatedly made clear in his examination of a number of witnesses, including Morgan, no

person could definitively state where Botey was coming from at the time of the accident,

other than his general direction. 4


       4   For example, at trial, Morgan testified as follows on cross-examination:

       Q. You do not have and haven't conducted an accident reconstruction investigation, of
       course, into where Mr. Botey was on the roadway, at the time Mr. Green made the
       decision to start into the roadway. You don't know exactly where Mr. Botey was, do you?


                                                       8
        Furthermore, despite Plaintiff’s assertion that Defendants’ expert, Steven Rickard,

“testified that Plaintiff Jonathan Botey had the right of way” and that “Rickard agreed that if

Defendant Green had yielded the right of way to Mr. Botey, the subject collision would not

have occurred” (Doc. 360, at 3-4), this misrepresents Rickard’s testimony.




        A. No sir.

        Q. Thank you. You saw Mr. Botey's deposition, which you read, also; correct?

        A. Correct.

        Q. He has no recollection of the accident whatsoever; correct?

        A. That's my understanding, yes.

        Q. Where he was coming from or where he was going or what -- first of all, just those two;
        where he's coming from, where he's going. Right?

        A. Yes.

(Trial Tr., June 13, 2017, at 113).

          Similarly, Defendants’ expert Steven Rickard testified that there was no evidence that put Botey in
Green’s lane of travel, and agreed with defense counsel that it is unknown whether prior to the accident
Green was on the shoulder, or “over in th[e] yellow turn lane, getting ready to try to get back on, because, for
whatever reason, he was over on the other side of the road, and he’s right next to the lane he was in, [Green]
start[s] to make [his] turn, [Botey] gets out of the old turn lane, gets in his lane of travel, going 42 miles an
hour and runs into [Green]. We don’t know.” (Trial Tr., June 20, 2017, at 119; see also, id. at 115, 116, 156,
163). According to Rickard, “[t]here’s no witnesses that I know of that are able to say where Mr. Botey came
from.” (Id. at 163).

         In addition, in response to a question by Plaintiff’s counsel, Derek Strauss, one of the eyewitnesses
to the accident, stated that he did not know where Botey’s car came from; specifically “[h]e could have
come out of -- from the light, he could have come out from across the street. There was several places he
could have come from -- . . . -- onto [Route] 924” (Dep. of Strauss, at 77).


                                                       9
        In support of his argument, Plaintiff cites to the following exchange, among others 5,

between Plaintiff’s counsel and Rickard:

        Q. I'm asking you a specific question. If Jonathan Botey is 310 feet back from
        the point of impact when Mr. Green pulls out, doesn't Jonathan Botey have
        the right-of-way?

        A. Technically, yes.

        Q. And he said 5 to 7, so to be fair to you, sir, 7 times 62 feet a second is 434
        feet back. I'm going to ask you the same question. If Jonathan Botey is 434
        feet back from the scene of the crash, point of impact, he's on the roadway,
        approaching the scene of the impact, doesn't Jonathan Botey have the right-
        of-way?

        A. Technically, he does.

        Q. Correct. Now, sir, I want to ask you, finally, if Mr. Green stayed where he
        was and did not pull out and yielded the right-of-way, this crash never would
        have happened. Isn't that true?

        A. I would have to agree.

(Doc. 360, at 4)(quoting Trial Tr., June 20, 2017, at 158) (emphasis added). This exchange

as evidence that Botey undisputedly had the right-of-way ignores the fact that Plaintiff’s

counsel’s question had Rickard assume that Botey was, in fact, on the roadway. Further,

this exchange is undermined by Rickard’s repeated statements that it is unknown where

Botey was coming from prior to the accident, a fact which was echoed by both Morgan and

Strauss, see supra, n. 4. Thus, Plaintiff’s counsel’s aforementioned questions, and

        5  Although Plaintiff quotes two other portions of Rickard’s testimony (Doc. 360, at 4), neither portion
relates to the specific facts of the accident, and instead merely consist of Rickard agreeing with Plaintiff’s
counsel’s reiteration of the language of § 3324 and general explanation of the statute’s meaning.


                                                      10
Rickard’s answers, are only of import to the extent that the jury believed that Plaintiff

established by a preponderance of the evidence that Botey was actually on the roadway at

the time Green began exiting the gas station.

       Finally, Plaintiff’s position that Green must be found to have been negligent per se is

further weakened by testimony that, following an investigation by Trooper Nalepa, Green

was not cited for violating any person’s right-of-way. (See Trial Tr., June 20, 2017, at 166).

The jury may have reasonably found the undisputed fact that a law enforcement officer who

was present immediately after the accident, spoke to the witnesses, and investigated the

accident, did not determine that Green had violated § 3324 or any other traffic law, to be

probative of the issue of whether Green was negligent per se.

       In summary, Plaintiff’s argument is based on the flawed fundamental premise that

Botey actually had the right of way. Plaintiff presented little evidence during trial to support

this position, including evidence as to where Botey’s vehicle was in the moments prior to the

accident. Plaintiff Botey was unaided by the fact that he could not remember anything

immediately prior to the accident. In contrast, Defendants created a significant question,

both through cross-examination and through their own witnesses and evidence, to place

Botey’s location prior to the accident at issue. Defendants’ evidence included detailed

testimony by Rickard, the only accident reconstructionist called as a witness at trial, who

testified that “we” do not know what Botey’s speed was when Green first entered the

roadway or where Botey was prior to the accident, including whether Botey was in Green’s


                                               11
lane of travel. (Trial Tr., June 20, 2017, at 119-120). Rickard’s testimony also revealed,

perhaps most troubling to the jury and completely unexplained by Plaintiff, that Botey was

traveling at 42 mph at the time of the accident and made no attempt to brake or take his foot

off the accelerator in the five seconds prior to the collision (id. at 104-105, 115, 117-118).

       Ultimately, just as in most trials, this case required the jury to make a credibility

determination as to each of the witnesses presented by Plaintiff and Defendants. While

there was testimony which may have supported a finding that Green was negligent, there

was also sufficient testimony and evidence which would reasonably justify a jury’s finding

that Plaintiff did not meet his burden by a preponderance of the evidence of demonstrating

negligence or negligence per se. The jury had the benefit of seeing each witness and

hearing each witness’s testimony and the personal knowledge which formed the basis for

their testimony, as well as observing their body language and general demeanor in

assessing the credibility of each witness. Based on this, the jury found in favor of Robert

Green and thus also FFE. Consequently, the Court will deny Plaintiff’s motion for a new trial

on the basis that the verdict was against the weight of the evidence. Plaintiff’s assertion

that he is entitled to a new trial on the grounds that Green was negligent per se ignores that

the jury may not have believed that Green violated § 3324. In the absence of this belief by

the jury and sufficient evidence demonstrating that there was, in fact, a violation of § 3324, it

is not for the Court to take the extreme remedy of overturning the jury’s determination that

Plaintiff failed to establish by a preponderance of the evidence that Green was negligent per


                                               12
se. Nor can this Court say that the jury’s verdict resulted in a miscarriage of justice or

shocks the conscience.

                 B. The Testimony of Derek Strauss and Gurjit Sanghera

       The majority of Plaintiff’s motion and supporting brief focus on a number of purported

errors by this Court with respect to the testimony of eyewitnesses Derek Strauss and, to a

lesser extent, Gurjit Sanghera. Plaintiff argues that a new trial is warranted because the

Court “erroneously permitted the introduction into evidence of inadmissible lay witness

opinion testimony”, thus erring in the following ways:

       (1) permitting into evidence the prior recorded statement of lay witness Derek
       Strauss; (2) permitting evidence of lay witnesses Derek Strauss and Gurjit
       Sanghera[’s] improper opinions regarding the cause of the collision and who
       was at fault; and (3) permitting Defendant’s expert Steven Rickard to reiterate
       the inadmissible lay opinion testimony of witnesses Derek Strauss and Gurjit
       Sanghera.

(Doc. 360, at 5). More specifically, Plaintiff asserts that the Court erred in admitting the lay

opinion testimony of Strauss regarding how the accident occurred and who was at fault

because: (1) Strauss lacked a sufficient factual basis to offer an opinion as to the cause of

the collision and/or who was at fault; (2) Strauss’ opinion regarding how the collision

occurred and who was at fault was not helpful to the trier of fact; and (3) Strauss was not

qualified to offer an opinion as to the cause of the collision or who was at fault. Plaintiff

further asserts that the Court erred in admitting lay opinion testimony by Strauss regarding

the speed of Botey’s vehicle as well as “improper” lay opinions by Sanghera and that the

recorded statements of Strauss and Sanghera were inadmissible hearsay and should have
                                                13
been precluded. Finally, Plaintiff asserts that Defendants’ expert Steven Rickard was

impermissibly permitted to reiterate the inadmissible lay opinion and hearsay statements of

Strauss and Sanghera. (See id. at 10-33).

        Pursuant to Federal Rule of Evidence 701, the opinion testimony of a witness who is

not testifying as an expert is limited to one that is:

        (a) rationally based on the witness's perception;

        (b) helpful to clearly understanding the witness's testimony or to determining a
        fact in issue; and

        (c) not based on scientific, technical, or other specialized knowledge within
        the scope of Rule 702 [governing expert witness testimony].

Fed. R. Evid. 701. Types of “quintessential Rule 701 opinion testimony include identification

of an individual, the speed of a vehicle, the mental state or responsibility of another, whether

another was healthy, the value of one's property, and other situations in which the differences

between fact and opinion blur and it is difficult or cumbersome for the examiner to elicit an

answer from the witness that will not be expressed in the form of an opinion.” Asplundh Mfg.

Div. v. Benton Harbor Eng’g, 57 F.3d 1190, 1197-1198 (3d Cir. 1995). 6

        The Third Circuit has explained the contours of Rule 701 as follows:


        6   Although Rule 701 was amended in 2000 to also limit a lay witness to testimony which is “not
based on scientific, technical, or other specialized knowledge within the scope of Rule 702”, the Advisory
Committee Notes with respect to this amendment make clear that “[t]he amendment is not intended to
affect the ‘prototypical example[s] of the type of evidence contemplated by the adoption of Rule 701
relat[ing] to the appearance of persons or things, identity, the manner of conduct, competency of a person,
degrees of light or darkness, sound, size, weight, distance, and an endless number of items that cannot be
described factually in words apart from inferences.’ Asplundh Mfg. Div. v. Benton Harbor Eng' g, 57 F.3d
1190, 1196 (3d Cir. 1995).’” Fed. R. Evid. 701 advisory committee notes for the 2000 amendments.
                                                    14
       Rule 701 means that a witness is only permitted to give her opinion or
       interpretation of an event when she has some personal knowledge of that
       incident. The objective of such testimony is to put “‘the trier of fact in
       possession of an accurate reproduction of the event.’” In other words, “‘lay
       opinion testimony is permitted under Rule 701 because it has the effect of
       describing something that the jurors could not otherwise experience for
       themselves by drawing upon the witness's sensory and experiential
       observations that were made as a first-hand witness to a particular event.’”
       This rule recognizes the reality that “eyewitnesses sometimes find it difficult to
       describe the appearance or relationship of persons, the atmosphere of a
       place, or the value of an object by reference only to objective facts.”
       Accordingly, it permits witnesses “to testify to their personal perceptions in the
       form of inferences or conclusory opinions.”

       Importantly, the rule is carefully designed to exclude lay opinion testimony
       that “amounts to little more than choosing up sides, or that merely tells the
       jury what result to reach.” Courts have recognized that this Rule does
       represent “‘a movement away from ... courts’ historically skeptical view of lay
       opinion evidence,’ and is ‘rooted in the modern trend away from fine
       distinctions between fact and opinion and toward greater admissibility.’”
       Nonetheless, it seeks to protect against testimony that usurps the jury’s role
       as fact finder. While opinion testimony that “embraces an ultimate issue” to be
       decided by the trier of fact is not per se inadmissible, such testimony is barred
       when its primary value is to dictate a certain conclusion. “[T]he purpose of the
       foundation requirements of the federal rules governing opinion evidence is to
       ensure that such testimony does not so usurp the fact-finding function of the
       jury.”

United States v. Fulton, 837 F.3d 281, 291-292 (3d Cir. 2016) (footnotes omitted).

       Similarly,

       courts have permitted witnesses with firsthand knowledge to offer lay opinion
       testimony where they have a reasonable basis – grounded either in
       experience or specialized knowledge – for arriving at the opinion expressed.
       A conclusion by the trial court that the witness possessed sufficient
       experience or specialized knowledge has thus often been used to determine
       that the witness's opinion testimony satisfies the requirements that the
       opinion be both “helpful to a clear understanding ... of a fact in issue” and


                                              15
       “rationally based” upon the witness's perception, as expressed in the text of
       Rule 701.

Asplundh, 57 F.3d at 1198. See also, Donlin v. Philips Lighting N. Am. Corp., 581 F.3d 73,

81 (3d Cir. 2009) (“[A]n expert is [not] always necessary whenever the testimony is of a

specialized or technical nature. When a lay witness has particularized knowledge by virtue of

her experience, she may testify – even if the subject matter is specialized or technical –

because the testimony is based upon the layperson's personal knowledge rather than on

specialized knowledge within the scope of Rule 702.”). As such, “‘[t]he essential difference

between [Rule 701 and 702 testimony] . . . is that a qualified expert may answer hypothetical

questions.’ Teen-Ed, Inc. v. Kimball Int'l Inc., 620 F.2d 399, 404 (3d Cir. 1980). Moreover,

Rule 704 of the Federal Rules of Evidence authorizes the admission of the opinion of lay

witnesses regarding the ultimate issues to be decided by the trier of fact. Fed.R.Evid. 704.”

Wilburn v. Maritrans GP Inc., 139 F.3d 350, 356 (3d Cir. 1998).

       Here, Plaintiff admits that Strauss and Sanghera “are permitted, under the rules, to

testify regarding what they saw and what they heard” but argues that they “are not permitted to

offer an opinion regarding how the accident occurred or who was at fault.” (Doc. 360, at 10).

       Having set forth the general law governing lay witness testimony, the Court will

address Plaintiff’s arguments in turn.




                                              16
1. Lay Opinion Testimony of Derek Strauss regarding how the accident occurred and
who was at fault.

        Plaintiff first addresses Strauss’ testimony “regarding how the accident occurred and

who was at fault” (Doc. 360, at 10), breaking this argument into three sections – each

addressing the application of a subsection of Rule 701 to Strauss’ purported opinions as to

the cause of the collision and who was at fault.

        Although Plaintiff argues that the Court erred in allowing certain deposition testimony

by Strauss, a review of Plaintiff’s arguments reveals that Plaintiff is, in actuality, objecting only

to statements made in one portion of Strauss’ recorded statement. None of Plaintiff’s

objections are derived from Strauss’ videotaped deposition testimony which was shown to the

jury. 7 Specifically, Plaintiff focuses on the following portion of Strauss’ recorded statement:

        Q: Okay. In your opinion you know, as witnessing the accident, did you have
        any opinion on whose fault the accident was or what happened?

        A: It would truly be opinion in what I think happened was the driver of the
        Bravada was distracted in some way.

        Q: Okay.

        7  Nor can Plaintiff now object to any portion of Strauss’ video deposition which was shown to the
jury. Although Plaintiff’s counsel specifically objected at trial to Strauss’ deposition testimony being shown
to the jury, this objection was not an objection as to the substance of Strauss’ testimony – rather, Plaintiff’s
objection “to the playing of the deposition of Mr. Strauss” was premised on an argument that Strauss
should be made to testify in person. (Trial Tr., June 19, 2017, at 93-94). As Plaintiff’s counsel stated, “I
just want to preserve my objection on that particular issue.” (Id. at 94) (emphasis added). Further, at no
time during the presentation of Strauss’ deposition testimony to the jury did Plaintiff raise any objections.
          However, following the presentation of Strauss’ videotaped deposition, the defendants moved for
the admission of the recorded statement of Strauss, a statement taken approximately one week after the
May 10, 2011 accident. At this time Plaintiff stated, “[n]o objection, for demonstrative purposes,” but
objected to the recorded statement going back with the jury on the basis, broadly construed, that the
statement was not properly authenticated (Trial Tr., June 20, 2017, at 23-24), an argument rejected by the
Court at trial and again herein, infra.
                                                       17
        A: Because there was, as I said, no attempt to brake, no attempt to turn, and
        in my uneducated guess, he was not doing the speed limit, he was over the
        speed limit.

        Q: Okay.

        A: With looking at how far he went under the truck.

(Doc. 360, at 15-16) (quoting Recorded Statement of Strauss, at 7).

               i. Whether Strauss lacked a sufficient factual basis to offer an opinion as
                  to the cause of the collision and/or who was at fault and whether such
                  an opinion was helpful to the trier of fact.

        Pursuant to Federal Rule of Evidence 701(a) and (b), the opinion testimony of a

witness who is not testifying as an expert must be rationally based on the witness's

perception and must be helpful to clearly understanding the witness's testimony or to

determining a fact in issue. Plaintiff asserts that Strauss lacked a sufficient factual basis to

opine as to the cause of the collision and who was at fault and that Strauss’ opinion on this

issue “did not assist the trier of fact.” (Doc. 360, at 12, 16).

        With the exception of the afore-quoted portion of Strauss’ recorded statement,

Plaintiff does not point to any other specific statement by Strauss which Plaintiff believes

demonstrates that Strauss opined as to the cause of the collision or fault for the collision. 8




        8  Plaintiff dedicates one page to the issue of whether Strauss’ opinion was helpful to the trier of fact
and fails to offer any substantive argument as to why he believes the opinions at issue were not helpful.
Instead, Plaintiff broadly asserts, without explanation, that “such testimony served only to confuse the jury
and impermissibly infringed on the jury’s exclusive right to determine the liability of the parties involved in
the subject wreck.” (Doc. 360, at 16-17).
                                                       18
       Although Plaintiff admits that Strauss “may have see[n] the actual collision” (Doc. 360,

at 15), Plaintiff contends that “[t]he testimony of Mr. Strauss clearly shows that he did not see

Mr. Botey or his vehicle prior to the collision” (Doc. 360, at 12). Plaintiff’s assertion that

Strauss did not see Botey’s vehicle prior to the accident is contradicted by the testimony of

record, some of which Plaintiff quotes in his supporting brief.

       During his deposition, Strauss explained that at the time of the accident, he was

outside his truck, about 50-75 yards away from the exit or driveway of Fuel On, and that there

were no obstructions to his view of the actual accident. (Dep. of Strauss, at 23, 25).

However, Strauss testified that from his position, he could not see “very far [to the left/South]

because the building was [ ] in the way.” (Id. at 26; see also, id. at 48). Strauss therefore

estimated that he first saw Botey’s vehicle coming towards the tractor-trailer about 20-30

yards, i.e. approximately 90 feet, prior to the actual impact. (Id. at 28, 77). Although Strauss

admitted that he did not have a chance to observe Botey “operating or driving the SUV before

the accident happened”, he did “register[ ] that there was a vehicle moving towards the truck .

. .” (id. at 29; see also, id. at 51 (admitting that he first saw Botey’s car “just before impact”)).

Strauss approximated that he thus saw Botey’s car for “a second or so” before impact. (Id. at

79). Strauss previously made this same time estimate in his recorded statement, wherein he

stated that he saw a “white blur” for “a fraction you know, a second at the most, second or

two at the most before the accident.” (Recorded Statement of Strauss, at 4). Strauss’

deposition testimony therefore makes clear that, while Strauss only had an opportunity to


                                                 19
observe Botey’s vehicle for one to two seconds prior to the accident, he did in fact see the

vehicle before the collision, testimony that is consistent with his recorded statement on this

issue. The fact that Strauss did not observe the vehicle for a longer period of time goes to

the weight that a trier of fact may decide to accord Strauss’ testimony on the subject as well

as to Strauss’ credibility – it does not, as Plaintiff contends, somehow equate to an argument

that Strauss did not see Botey’s vehicle at all prior to the collision.

       Plaintiff also asserts that Strauss “lacks a sufficient factual foundation to offer any

testimony that Mr. Botey was distracted” (Doc. 360, at 12), a reference to Strauss’ comment

in his recorded statement. Strauss never made a similar statement in his deposition shown

to the jury, nor did he state in his deposition in any other fashion that Botey was at fault.

Rather, when Strauss was questioned during his deposition about who he thought was at

fault for the accident, he responded “I wouldn’t even want to answer that one, sir, honestly.”

(Dep. of Strauss, at 34).

       Instead, while Strauss did not opine as to fault or the cause of the collision in his

deposition, he did set forth a number of factual observations based on his personal

perception of the situation which the jury may have found helpful in determining fault and/or

causation. Strauss, who stated that he had a clear view of Green’s truck, testified that at the

point of impact, the “tractor trailer was across both of the northbound lanes . . . as well as

[Green] was in that center turning lane . . . So he was covering one, two, three whole lanes of

road.” (Dep. of Strauss, at 26). In his deposition, Strauss also confirmed that in his recorded


                                                20
statement he stated that Green was “past the point of no return”, testifying that he

“consider[s] the point of no return being that white line that separates the travel lane from the

shoulder. Once you step past that, you’re on the road. You – you either go or you – you’re

going to get hit.” (Id. at 26-27). As such, Strauss testified that in his opinion, Green’s tractor

trailer had “[a]bsolutely” established itself across both northbound lanes of Route 924 as well

as the turning lane. (Id. at 27). Strauss’ statements on this subject are not only based on his

personal observations, but also on his extensive experience as a truck driver who had driven

this route numerous times. 9

        Additionally, in describing the accident, Strauss testified that he heard “no horns, no

brakes, sounds, nothing. I saw the white SUV and I heard the bang of the crash.” Strauss

further explained that “[i]t didn’t look like [the SUV] had tried to turn.” (Id. at 29).

        In describing the area surrounding where the accident occurred, Strauss testified that

“[l]ooking down 924 either way . . . there should not have been anything blocking [Green’s]

vision as he pulled onto 924.” (Dep. of Strauss, at 41). Similarly, Strauss, who was “very

familiar” with the location of the accident, explained that Botey “would have been able to see

all the way past the on-ramp for I-81, probably another half mile past 81, which is a good

three-quarters of a mile from this inter – from this driveway.” (Id. at 20, 42).



        9  Strauss obtained his Commercial Drivers’ License (“CDL”) in 2004 (Dep. of Strauss, at 16). At
the time of his deposition in 2013, Strauss had been employed by Schneider National for nine years as a
driver, as well as approximately eight years as a trainer (id. at 42-43). During his deposition, Strauss also
stated that he was “[v]ery familiar” with the location where the accident occurred, as he had “ran dedicated
out of a warehouse up there for five years” and therefore “knows that industrial park very well.” (Id. at 20).
                                                      21
        In light of the aforementioned testimony by Strauss, all of which was based on

Strauss’ personal experience, observations, and perception of what occurred both prior to,

and at the time of, the collision, the Court disagrees with Plaintiff’s contention that, to the

extent Strauss’ solitary statement in his recorded statement can even be characterized as a

comment as to fault, he “lacked a sufficient factual foundation to opine as to who was at fault

for the subject collision” or that his opinion regarding how the collision occurred, to the extent

he even so opined on this, was not helpful to the trier of fact (Doc. 360, at 15, 16).

        Finally, the portion of Strauss’ recorded statement quoted by Plaintiff and at issue here

was only heard by the jury twice: during Rickard’s testimony and during Defendants’

counsel’s closing statement. (Trial Tr., June 20, 2017, at 109-110; Trial Tr., June 21, 2017, at

108). When Defendants’ counsel moved for the admission of the recorded statement of

Strauss, following the presentation of Strauss’ deposition, Plaintiff’s counsel specifically

stated that he had “[n]o objection, for demonstrative purposes”, further elaborating that he

“ha[d] no problem with it being a demonstrative exhibit if [Defendants’ counsel] wants to use it

in his closing argument, certainly, that would be fine . . .” (Trial Tr., June 20, 2017, at 23-

24). 10 Thus, Plaintiff waived his objection to Defendants’ reference to that statement during



        10  Although Plaintiff did not object to the recorded statement being used “for demonstrative
purposes” or as a “demonstrative exhibit”, he objected to the statement “going to the jury.” (Trial Tr., June
20, at 23-24). Plaintiff’s inaccurate characterization of Strauss’ recorded statement as a demonstrative
exhibit, and objection to it “going to the jury” on the basis of his belief that it was demonstrative, results in
Plaintiff having made an invalid objection. Even if this Court affords the term “demonstrative” the broadest
definition, Strauss’ recorded statement does not fall within the ambit of a “demonstrative exhibit” or
“demonstrative evidence.”
                                                       22
         In a thorough examination by the Seventh Circuit of the term “demonstrative” as used by federal
courts, the Circuit explained:

        The term “demonstrative” has been used in different ways that can be confusing. . . . In its
        broadest and least helpful use, the term “demonstrative” is used to describe any physical
        evidence. See, e.g., Finley v. Marathon Oil Co., 75 F.3d 1225, 1231 (7th Cir. 1996) (using
        “demonstrative evidence” as synonym for physical exhibits). When the term is used in this
        way, demonstrative exhibits may range from Shakespeare's version of Marc Antony's
        funeral oration displaying the bloody toga in Julius Caesar, as noted in Finley, to the knife
        in Twelve Angry Men. As jurors have become more visually oriented, counsel in modern
        trials seek to persuade them with an ever-expanding array of objects, maps, charts,
        displays, summaries, video reconstructions, computer simulations, and so on. See United
        States v. Burt, 495 F.3d 733, 740 (7th Cir. 2007).

        As Professors Wright and Miller lament, the term, “demonstrative” has grown “to engulf all
        the prior categories used to cover the use of objects as evidence.... As a result, courts
        sometimes get hopelessly confused in their analysis.” 22 Charles Alan Wright & Arthur R.
        Miller, Federal Practice and Procedure § 5172 (2d ed.); see also 5 Christopher B. Mueller
        & Laird C. Kirkpatrick, Federal Evidence § 9:22 (3d ed.) (identifying at least three different
        uses and definitions of the term “demonstrative” evidence, ranging from all types of
        evidence, to evidence that leaves firsthand sensory impressions, to illustrative charts and
        summaries used to explain or interpret substantive evidence). The treatises struggle to put
        together a consistent definition from the multiple uses in court opinions and elsewhere.
        See 2 McCormick on Evidence § 212 n. 3 (Kenneth S. Broun ed., 7th ed.) (recognizing
        critique of its own use of “single term ‘demonstrative evidence,’” noting that this approach
        “joins together types of evidence offered and admitted on distinctly different theories of
        relevance”).

Baugh ex rel. Baugh v. Cuprum S.A. de C.V., 730 F.3d 701, 706 (7th Cir. 2013). As the Seventh Circuit
further explained, in endorsing the use of a more narrow definition of the term “demonstrative exhibits”:

        As the term was used in the district court and is used in this opinion, labeling an exhibit
        “demonstrative” signifies that the exhibit is not itself evidence – the exhibit is instead a
        persuasive, pedagogical tool created and used by a party as part of the adversarial
        process to persuade the jury. Robert D. Brain & Daniel J. Broderick, The Derivative
        Relevance of Demonstrative Evidence: Charting Its Proper Evidentiary Status, 25 U.C.
        Davis L.Rev. 957, 961 (1992) (“Demonstrative proof has only a secondary or derivative
        function at trial: it serves only to explain or clarify other previously introduced, relevant
        substantive evidence.”). These pedagogical devices are used to aid the jury in its
        understanding of the evidence that has already been admitted. “[P]edagogical charts or
        summaries may include witnesses' conclusions or opinions, or they may reveal inferences
        drawn in a way that would assist the jury. But ... in the end they are not admitted as
        evidence.” United States v. Janati, 374 F.3d 263, 273 (4th Cir. 2004), citing 6 Jack B.
        Weinstein and Margaret A. Berger, Weinstein's Federal Evidence, § 1006.04[2] (Joseph M.
        McLaughlin ed., 2d ed.2003); see also Gomez v. Great Lakes Steel Div. Nat'l Steel Corp.,
        803 F.2d 250, 257-58 (6th Cir. 1986) (same).
                                                     23
        When the term is used this way, demonstrative exhibits are meant to “illustrate or clarify a
        party's position,” and they are by definition “less neutral in [their] presentation” and thus are
        not properly considered evidence. United States v. Milkiewicz, 470 F.3d 390, 396-98 (1st
        Cir. 2006) (internal citations omitted). They instead aim to clarify, color, or “organize or aid
        the jury's examination of testimony or documents which are themselves admitted into
        evidence” to persuade the jury to see the evidence in a certain light favorable to the
        advocate's client. United States v. Bray, 139 F.3d 1104, 1111-12 (6th Cir. 1998), quoting
        Gomez, 803 F.2d at 257-58. Thus “[w]hen considering the admissibility of exhibits of this
        nature, it is critical to distinguish between charts or summaries as evidence and charts or
        summaries as pedagogical devices.” United States v. Wood, 943 F.2d 1048, 1053 (9th
        Cir.1991) (internal citations and quotations omitted).

        When the term is applied correctly, it allows parties and the court to avoid protracted
        disputes regarding the admissibility of demonstrative exhibits that might arise if such an
        exhibit were being offered as substantive evidence. By labeling an exhibit “demonstrative,”
        the party using it may also gain something – some leeway to use the exhibit as an
        advocacy tool that the party might not enjoy if trying to admit the exhibit as substantive
        evidence. With this understanding of the term, the common phrase “demonstrative
        evidence” becomes a bit of an oxymoron. We will not try to police the use of the phrase,
        but there is value to using the term more narrowly and carefully . . . so that it does not
        apply to an exhibit that is properly admitted as substantive evidence through the Federal
        Rules of Evidence.

        Offering and admitting charts, summaries, models, maps, replicas, and so on as
        substantive evidence rather than as “demonstrative” exhibits sends an important signal. It
        alerts parties to the fact that the exhibit will become part of the actual evidence and
        therefore may well be available to the jury during deliberation. When an exhibit is offered
        as substantive evidence, parties know they must make any objections they might have to
        the evidence at that point. Conversely, when an exhibit is allowed to be used for only
        demonstrative purposes, the judge and the parties understand that the exhibit is
        argumentative and persuasive in nature. “[S]uch pedagogical devices should be used only
        as a testimonial aid, and should not be admitted into evidence or otherwise be used by the
        jury during deliberations.” Wood, 943 F.2d at 1053.

Id. at 706-708 (emphasis added).

          In its broadest form, the Seventh Circuit makes clear that “demonstrative” exhibits include an “ever-
expanding array of objects, maps, charts, displays, summaries, video reconstructions, computer
simulations, and so on.” Thus, even applying this broad definition, Strauss’ recorded statement does not
fall within the accepted definition of “demonstrative”. Furthermore, this Court agrees with the Seventh
Circuit that the more narrow definition of “demonstrative” is far more appropriate. Here, as explained
several times throughout the present memorandum opinion, Strauss’ recorded statement constituted
relevant, substantive evidence, and was offered by Defendants and properly admitted as such. Nor was
the recorded statement used to “clarify, color, or organize or aid the jury's examination of testimony or
documents” but rather was a statement adopted by Strauss during his deposition, thus converting the
                                                       24
closing argument. 11 With respect to Rickard’s testimony wherein Strauss’ recorded statement

was also referenced, for the reasons discussed infra when addressing Plaintiff’s argument

that the Court erred in allowing Rickard to “reiterate” inadmissible lay opinion and hearsay

statements by Strauss and Sanghera and Strauss’ statement that Botey was “distracted”,

those statements were properly admitted under Federal Rule of Evidence 703.

               ii. Whether Strauss was qualified to offer an opinion as to the cause of
                   the collision or who was at fault

        The final subsection of Federal Rule of Evidence 701 mandates that the opinion

testimony of a witness who is not testifying as an expert cannot be based on scientific,

technical, or other specialized knowledge within the scope of Rule 702. Plaintiff once again



statement into an in-court, non-hearsay statement, which formed part of Strauss’ testimony. For these
reasons, Plaintiff’s objection to the recorded statement going to the jury on the basis that it could only be
used as a demonstrative exhibit was an incorrect characterization of that evidence and did not form the
basis for a proper objection. Nonetheless, regardless of Plaintiff’s misunderstanding of what constitutes
“demonstrative” evidence or a “demonstrative” exhibit, for the numerous other reasons set forth in this
opinion, Plaintiff’s arguments with respect to why he is entitled to a new trial due to the admission of
Strauss’ recorded statement into evidence are without merit.

        11“[I]t is clear that a party who fails to object to errors at trial waives the right to complain about
them following trial.” Waldorf v. Shuta, 142 F.3d 601, 629 (3d Cir. 1998).

        Generally, a party is not entitled to receive a new trial for objections to evidence that he did
        not make at or prior to the initial trial, even if they may have been successful. Wilson v.
        Vermont Castings, Inc., 170 F.3d 391, 395 (3d Cir.1999) (“[Plaintiff] has failed to preserve
        this claim for appeal because [Plaintiff's] counsel did not object to Vermont Castings's
        cross-examination of Wilson or its closing argument.”); . . . Caisson Corp. v. Ingersoll-Rand
        Co., 622 F.2d 672, 681 (3d Cir.1980) (“[A] party may not seek a new trial on the basis of
        objections to evidence not brought to the court's attention at the original trial.” (Citing
        Belmont Industries Inc. v. Bethlehem Steel Corp., 512 F.2d 434 (3d Cir. 1975)).

Ashford v. Bartz, 2010 WL 272009, at *4 (M.D.Pa. 2010). An exception to this waiver rule exists “when
‘counsel fail[s] to object to a fundamental and highly prejudicial error resulting in a miscarriage of justice.’”
Wilson, 170 F.3d at 395-396 (quoting Fleck v. KDI Sylvan Pools, Inc., 981 F.2d 107, 116 (3d Cir. 1992)).
                                                        25
relies solely on the afore-quoted portion of Strauss’ recorded statement in arguing that

Strauss’ purported opinion as to fault requires specialized knowledge “and is not within the

realm of acceptable lay witness testimony.” (Doc. 360, at 17).

       Plaintiff repeatedly asserts that Strauss is not an accident reconstructionist, and that

he was “attempting to offer an expert opinion as to the cause of the accident by examining

the crash scene and determining speed based on the damage to the vehicles and how far

under the truck the Botey vehicle was following the collision.” (Id. at 18, 19). Plaintiff has

pointed to no testimony, either in Strauss’ recorded statement or deposition testimony,

indicating that Strauss “examin[ed]” the scene or determined speed based on the damage to

the vehicles or their location following the accident. Rather, Strauss merely stated his

observations of what he saw, namely that Botey’s vehicle appeared not to brake or turn and

was speeding, an observation he repeated during his deposition testimony wherein he stated

that he heard “no horns, no brakes, sounds, nothing” and that “[i]t didn’t look like [Botey’s

SUV] had tried to turn” (Dep. of Strauss, at 29).

       Furthermore, with respect to speed, Strauss did not attempt to portray his opinion as

to the speed of Botey’s vehicle as anything other than his perception of what he saw. During

his recorded statement, he made clear that he was making an “uneducated guess” that Botey

was “over the speed limit.” (Recorded Statement of Strauss, at 7). When asked during his

deposition if he could estimate the speed of Botey’s vehicle, Strauss again admitted that “I

would be guessing if I did” and later explained that he did not know how fast Botey was


                                               26
traveling because he “was never good at judging a vehicle’s speed, especially that fast.”

(Dep. of Strauss, at 29, 78). Strauss never opined as to the actual speed of Botey’s vehicle,

other than saying that it appeared to him that Botey was going above the speed limit, an

opinion based solely on his perception. 12

        In addition, a lay witness’ opinion as to speed is not necessarily based on scientific,

technical, or other specialized knowledge, and a lay person with personal knowledge may

often testify as to the speed of a vehicle. See Sharrow v. Roy, 2009 WL 3101031, at *5 (M.D.

Pa. 2009) (“Sharrow also argues that the opinion testimony of Roy should have been

excluded because he only had a brief period of time to estimate the speed of Sharrow's

oncoming car. Determinations of vehicular speed are traditionally the type of lay opinion

which courts have admitted into evidence. FED.R.EVID. 701; see e.g. Bandera v. City of

Quincy, 344 F.3d 47, 54 (1st Cir. 2003) (appropriate lay witness opinion testimony includes

‘an estimate of car speed’). Even a short glance can provide a lay witness with sufficient

information to make an estimate of speed. While the short time frame could raise issues of

credibility, standing alone it does not render the lay witness opinion inappropriate.”); Houston

v. Smith, 2010 WL 4625680 (W.D. Pa. 2010). See also, Melgar v. Weinstein, 2014 WL

2177891 (M.D. Pa. 2014) (“Although Defendant Sperling argues that his deposition testimony

and that of Plaintiff Melgar is ‘undoubtedly inadmissible’ because of its speculative nature, it

is not clear that this is the case. The Supreme Court of Pennsylvania held that the testimony

        12 Furthermore, as discussed in the following section, infra, Plaintiff has waived his objection with
respect to Strauss’ testimony as to the speed of Botey’s vehicle.
                                                      27
of a witness sitting in the front seat of a car, estimating the speed at which the car was

traveling, was admissible despite the fact that the witness qualified his numerical estimate,

stating it ‘[s]trictly as a guess.’ Finnerty v. Darby, 391 Pa. 300, 138 A.2d 117, 122 (1958). The

court clarified that the weight of the testimony was a matter for the jury and that ‘absolute

accuracy is not required to make a witness competent to testify to the speed of an

automobile.’ Id. at 123.”); Bradley v. O’Donghue, 2005 WL 697466, at *3 (E.D. Pa. 2005).

       For the foregoing reasons, Strauss’ statements go to his personal observations and

perception of the accident; they do not attempt to offer any information which could be

considered scientific, technical, or otherwise specialized. Once again, whether Strauss was

correct in his assertions and personal observations does not go to the admissibility of those

statements, but rather to the weight of the testimony and credibility that a jury may assign to

his testimony on those issues.

       Plaintiff also briefly mentions Sanghera in this portion of his brief, asserting that just

as with Strauss, Sanghera does “not possess any specialized knowledge or experience

which would qualify [him] to offer an opinion as to the cause of the subject accident.” (Doc.

360, at 17). However, Plaintiff does not elaborate on this argument with respect to

Sanghera, instead focusing only on Strauss’ recorded statement. Nonetheless, for reasons

similar to those set forth by the Court with respect to Strauss’ statements, as well as those

discussed infra when addressing Plaintiff’s arguments with respect to the lay opinion of

Gurjit Sanghera, Plaintiff’s argument with respect to Sanghera is without merit.


                                                28
2. Lay Opinion Testimony of Derek Strauss regarding the Speed of Plaintiff’s vehicle

       Similar to his prior argument, Plaintiff next again asserts that Strauss “offered an

inadmissible opinion regarding the speed of Plaintiff’s vehicle.” (Doc. 360, at 18).

Specifically, Plaintiff relies on the following statement: “in my uneducated guess, he was not

doing the speed limit, he was over the speed limit.” (Id. (quoting Recorded Statement of

Strauss, at 7)).

       Although Plaintiff asserts that Strauss’ statement that Botey may have been

exceeding the speed limit at the time of the accident was prejudicial and should have been

precluded, Plaintiff admits that “it was known and undisputed that Mr. Botey was not

speeding at the time of the wreck.” (Doc. 360, at 19). It is difficult, if not impossible, to

understand how Strauss’ statement could have caused Plaintiff to suffer prejudice when it is

undisputed that Plaintiff was not exceeding the speed limit. The fact that Botey was not

exceeding the speed limit at the time of the accident was clearly explained to the jury by

Defendants’ own expert Steven Rickard. According to Rickard, Botey’s vehicle air bag

module report indicated that Botey’s vehicle was traveling at 42 mph at the time the air bag

deployed. (Trial Tr., June 20, 2017, at 117). Moreover, Defendants’ counsel, in his closing,

repeatedly admitted that Botey was only going 42 mph. (See Trial Tr., June 21, 2017, at

109, 111, 112). Thus, the jury was well-aware of the presence of scientific evidence that

Botey was not exceeding the speed limit at the time of the accident. Strauss’ opinion that

Botey was “not doing the speed limit”, which he qualified as a “guess”, was based only on


                                                29
Strauss’ rationally based perception of what occurred. Additionally, when later asked about

Botey’s speed, Strauss stated that he “would be guessing if [he] did.” The fact that Strauss

was incorrect when he stated that he believed Botey was not doing the speed limit does not,

by itself, render his statement inadmissible. Further, the fact that Defendants’ own expert’s

testimony contradicted Strauss’ “guess”, and made clear to the jury that Botey was not

exceeding the speed limit, renders any purported prejudice minimal and, if anything, may

have operated to damage Strauss’ credibility.

          Finally, Plaintiff has waived any objection with respect to Strauss’ testimony as to the

speed of Botey’s vehicle. In Plaintiff’s Motion in Limine to Preclude Inadmissible Lay

Opinion Testimony (Doc. 181), Plaintiff argued that Strauss’ statement that “in my

uneducated guess, he was not doing the speed limit, he was over the speed limit” should be

precluded because Strauss admitted that he did not know how fast Botey’s vehicle was

traveling and that Strauss’ opinion that Botey was speeding is “mere speculation and

conjecture.” (Doc. 182, at 5). In its memorandum opinion addressing this motion, the Court

stated:

          The Court will reserve ruling on this point. Strauss’ testimony that Botey was
          “over the speed limit” and that the car was going “fast”, is clearly rationally
          based on Strauss’ perception and may prove helpful to the trier of fact.
          However, once again, the Court will need to hear the testimony by Strauss
          leading to these observations and opinions prior to determining whether the
          testimony is purely speculative.

(Doc. 288, at 6). Despite the Court reserving on the exact issue that Plaintiff now raises in

this post-trial motion, at no time during trial did Plaintiff raise this argument again or request
                                                 30
that the Court review Strauss’ deposition testimony or recorded statement to determine

whether Strauss’ opinions with respect to speed were speculative or rationally based on his

perception of Plaintiff’s vehicle. Plaintiff therefore waived any objection with respect to

Strauss’ testimony as to Botey’s speed immediately prior to, and at the time of, the accident

at issue.

3. Lay opinions of Gurjit Sanghera

        Plaintiff next argues that, “[s]imilar[ ] to the testimony and statement of Mr. Strauss . .

. , Mr. Sanghera’s statements regarding fault, speed, and Mr. Botey not pushing the brake

all fail to met [sic] each of the three requirements set forth in Federal Rule of Evidence 701.”

(Doc. 360, at 21). 13

        With respect to the issue of fault, Plaintiff has waived any objection thereto. Prior to

trial, Plaintiff filed a motion in limine to “preclude inadmissible lay opinion testimony.” (Doc.

181). As the Court explained in its memorandum opinion addressing the motion:

        Plaintiff asserts that Sanghera is not qualified to offer any opinion regarding
        who was at fault for the accident and thus Sanghera’s statement is
        inadmissible because “[s]uch opinion testimony requires specialized
        knowledge, training, and experience and is not within the realm of acceptable
        lay witness testimony.” (Doc. 182, at 4). . . .

        The Court will defer ruling on Plaintiff’s request with respect to Sanghera until
        such time as it has heard Sanghera’s testimony and has more context for the
        aforementioned statement. Here, Sanghera was a witness to the accident.
        Sanghera’s opinion, based on “being a witness and seeing the accident”, on
        13It is worth noting that Sanghera spoke in broken, halting English with a heavy accent and his
videotaped deposition was taken by lawyers for the parties on the phone, while Sanghera was in California.
These factors resulted in a very poor quality, and almost incomprehensible, video deposition shown to the
jury.
                                                   31
       the issue of what occurred in the instant case is arguably rationally based on
       his perception and personal observations and helpful to clearly understanding
       his testimony and determining a fact in issue. While it is ultimately for a jury
       to determine whether Botey saw, or should have seen, Green’s truck, if Botey
       could have prevented the accident in some way, and whether Green was fully
       negligent in his actions or if Botey contributed to, or was fully, responsible for
       the accident at issue, if Sanghera’s opinion as to fault is supported by his
       personal observations and perception, his opinion will be deemed admissible.

(Doc. 288, at 3-4). In summarizing its opinion, the Court later reiterated:

       For the sake of clarity, the Court will allow testimony from both Sanghera and
       Strauss that presents each person’s account of what each saw regarding the
       accident in question, from the beginning of each’s observation, during the
       time period within which the accident occurred, through the time of the actual
       collision of Plaintiff’s and Defendant’s vehicles, and thereafter.

       However, for the aforementioned reasons, the Court will reserve ruling on
       whether Sanghera and Strauss will be precluded from offering opinion
       testimony as to fault for the accident at issue. . . .

(Id. at 9) (See also, Court Order, June 8, 2017, Doc. 289 (“Whether Sanghera and Strauss

will be precluded from offering opinion testimony as to fault for the accident at issue is

RESERVED UNTIL TIME OF TRIAL”) (capitalization in original)).

       In his brief, Plaintiff admits that the Court reserved ruling on the issue of Sanghera’s

testimony as to fault for the collision. (Doc. 360, at 20). Plaintiff does not point to any part

of the trial transcript where he objected to any testimony by Sanghera as to fault, instead

only citing to his objection during Rickard’s testimony to a portion of Sanghera’s recorded

statement being read to the jury on the basis that it had not yet been admitted. (See Doc.

360, at 21) (citing Trial Tr., June 20, 2017, at 110:20-21). As discussed further, infra,

following Plaintiff’s objection on that basis, after the Court stated that it was admissible,

                                                32
Plaintiff responded “[r]ight, just read it”. When opposing counsel then stated that he thought

Plaintiff’s counsel was objecting to Sanghera’s recorded statement being read, Plaintiff’s

counsel responded “[g]o ahead.” (Trial Tr., June 20, 2017, at 110-111). Therefore, having

been told that the Court was reserving on the issue of whether Sanghera would be

precluded from offering opinion testimony as to fault, and Plaintiff having chosen not to

object at trial to Sanghera’s testimony on this specific issue, Plaintiff has waived his current

objection that the Court erred in allowing any statements Sanghera may have made with

respect to fault for the collision at issue. Nor can the Court find that any error occurred

when Sanghera purportedly testified as to fault, and that if any error did occur, that it can be

characterized as fundamental and highly prejudicial resulting in a miscarriage of justice, see

Wilson, 170 F.3d at 395-396.

       The Court next turns to Sanghera’s testimony as to the speed of Botey’s vehicle. At

trial, Plaintiff’s counsel objected to the following question within Sanghera’s videotaped

deposition: “How fast do you believe the plaintiff’s vehicle was traveling when it hit the

tractor-trailer?” (Trial Tr., June 20, 2017, at 12-14) (citing Dep. of Sanghera, at 38).

Sanghera responded: “Looked like the car driver was driving fast.” (Dep. of Sanghera, at

38). The Court overruled the objection, agreeing with Defendants’ counsel that Sanghera’s

response constituted lay opinion based on his rational perception and was available for

cross examination. (Trial Tr., June 20, 2017, at 14).




                                               33
       Preliminarily, Sanghera’s statement that it “[l]ooked like the car driver was driving

fast” does not, in itself, suggest that Sanghera was opining that Botey was exceeding the

speed limit. It is undisputed that Botey was traveling at 42 mph when the accident occurred.

Such a speed is easily characterized as “fast” while not necessarily leading to a conclusion

that it was in excess of the speed limit. In addition, Sanghera’s qualification that it “looked”

like Botey was going fast clearly demonstrates that Sanghera was only testifying as to his

rational perception of what he saw.

       The Court further finds Plaintiff’s argument to be without merit for reasons similar to

those set forth by this Court when addressing Plaintiff’s argument with respect to Strauss’

opinion as to Botey’s speed. In particular, it is difficult, if not impossible, to understand how

Sanghera’s statement that it “[l]ooked like the car driver was driving fast” could have caused

Plaintiff to suffer any prejudice when it is undisputed that Plaintiff was not exceeding the

speed limit – the jury was aware through Defendant’s expert Rickard’s testimony that Botey

was going 42 mph and not exceeding the speed limit at the time of the accident.

Sanghera’s statement was based only on his rationally based perception of what occurred,

and, once again, the fact that Defendants’ own expert testimony made clear to the jury that

Botey was not exceeding the speed limit, renders any purported prejudice minimal.

       Plaintiff also objected at trial to Sanghera’s statement that “[a]ll I see, the car didn’t

push a brake. . . .” (Trial Tr., June 20, 2017, at 17-19) (citing Dep. of Sanghera, at 44).

Plaintiff’s objection was on the basis that “[t]here’s no way the guy can see what’s going on


                                                34
inside of Jonathan Botey’s car. . .” (Trial Tr., June 20, 2017, at 17). The Court overruled

this objection, finding that the testimony “is subject to cross examination for the reasons

you’ve given. But it is his perception and, actually, a statement of what limits his perception,

so I think it is admissible.” (Id.). Plaintiff has not presented any convincing argument as to

why this Court’s ruling was incorrect. Although Sanghera’s statement was arguably

awkwardly expressed, Plaintiff is attempting to unfairly construe Sanghera’s words and

benefit from the fact that Sanghera is not a native English speaker. Sanghera’s observation

that “the car didn’t push a brake” is reasonably understood as an observation that he did not

see any indicia that the car attempted to slow or stop in any way. Sanghera did not need to

be inside of Botey’s car to perceive that it did not appear that the car braked. Further,

Sanghera’s statements immediately before and following his statement that “the car didn’t

push a brake”, place this observation in context and demonstrate that Sanghera was

attempting to convey his personal observations and perception of what occurred

immediately prior to the accident. 14

        Plaintiff asserts that Sanghera “lacked a sufficient factual foundation to form an

opinion as to fault, the speed of Mr. Botey’s vehicle, and whether or not Mr. Botey pushed


        14 Immediately prior to the question which elicited Sanghera’s statement that “the car didn’t push
the brake”, Sanghera was asked: “Would it be fair to say that what you first saw or heard was that you
heard the sound of the collision?”. Sanghera responded: “All I see car – I was looking when he making a
turn. I see the car hit the truck. . . .” (Dep. of Sanghera, at 44). Sanghera soon after explained that he
could “see some traffic” and that he saw “[m]aybe two seconds the car coming up . . . .” (Id. at 45).
Sanghera later clarified that he both heard and saw the accident. (Id. at 47). This testimony by Sanghera,
when looked at as a whole, demonstrates that Sanghera had a sufficient factual basis for offering his
perception that it did not appear that the car braked.
                                                    35
the brake.” (Doc. 360, at 22). Plaintiff supports this by arguing that Sanghera’s testimony

“clearly shows that he did not see Mr. Botey or his vehicle prior to the collision.” (Id. at 23).

This misrepresents Sanghera’s testimony.

       Sanghera repeatedly testified during his deposition that he personally witnessed the

accident that occurred on May 10, 2011. (Dep. of Sanghera, at 16, 34, 46). During direct

examination, Sanghera explained that immediately prior to the accident, he saw “the back”

of the tractor-trailer, saw it “completely stop” and then witnessed it make a left-hand turn

onto Route 924. (Id. at 35-36). According to Sanghera:

       When it happen, he make a stop to making a left turn. He was halfway
       already left turn, like halfway L, and then the car hit the trailer where the fuel
       tank at. The car hit the trailer fuel tank.

(Id. at 36-37).

       Sanghera stated that he “actually see that [the accident] and heard that.” (Id. at 35;

see also, id. at 47). In response to Defendants’ counsel’s questions, Sanghera responded

that he did not hear any horns or braking sounds prior the accident. (Id. at 37). On cross-

examination, Sanghera admitted that he “don’t see whole, because the building crossing the

traffic” and that he “don’t see a lot of road from there on the left side”, but explained that he

could “see a little traffic out there.” (Id. at 44; see also, id. at 45). He then stated that he saw

“[m]aybe two seconds the car coming up, yeah.” (Id. at 45).

       Sanghera’s deposition, when examined as a whole, demonstrates that although

Sanghera admitted to only having seen Botey’s vehicle for two seconds prior to the


                                                36
accident, he did, contrary to Plaintiff’s assertion, actually see Plaintiff’s vehicle before

impact. The limited time that Sanghera had to observe the vehicle, as well as any partial

obstructions to his view, are issues affecting the credibility of Sanghera’s testimony and the

amount of weight a trier of fact decides to afford such testimony. Plaintiff had the

opportunity to, and did, cross-examine Sanghera on these matters.

        As a result, to the extent that Plaintiff did not waive objections to Sanghera’s

testimony with respect to fault and whether Plaintiff “pushed the brake”, the Court finds that

Sanghera’s descriptions of what occurred were admissible based on Sanghera’s personal

observations of the events.

        With respect to Sanghera’s recorded statement, Plaintiff makes the following

assertion:

        During the trial, Plaintiff’s counsel objected to the introduction of Mr.
        Sanghera’s recorded statement. Trial Tr., Day 7, June 20, 2017, 2017, at
        110:20-21. This Court overruled Plaintiff’s objection and permitted evidence
        of Mr. Sanghera’s recorded statement to be read into the record.

(Doc. 360, at 21). Tellingly, Plaintiff does not cite to the trial transcript in support of his

statement that this Court overruled his objection. Rather, Plaintiff’s brief misrepresents the

basis for his objection and the Court’s response thereto.

        During the direct examination of Rickard, 15 the following exchange took place:

        ATTORNEY CHAMBLEE: Mr. Sanghera's recorded statement, which you
        reviewed, at the top.

        15Defendants did not attempt to introduce Sanghera’s recorded statement at the time they
presented Sanghera’s deposition at trial.
                                                   37
          "QUESTION: Are you aware I'm recording the conversation?"
          Do you see that?

          WITNESS: I do, sir.

          ATTORNEY MUNLEY: Objection, Your Honor. This one has not been
          admitted.

          ATTORNEY CHAMBLEE: That is true, we haven't admitted Mr. Sanghera's
          statement, Mr. Strauss' is, but he [Rickard] relied upon it to formulate his
          opinions in this case. I'll read it instead of put it on the overhead, Your Honor.

          THE COURT: It's admissible under Rule 702.

          ATTORNEY MUNLEY: Right, just read it.

          ATTORNEY CHAMBLEE: What did you say, Your Honor?

          THE COURT: I said it's admissible under 702. 16

          ATTORNEY CHAMBLEE: Okay. Then we will offer Defendant's Exhibit 11,
          Your Honor. Oh, I thought you were objecting to it, I'm so sorry.

          ATTORNEY MUNLEY: Go ahead

(Trial Tr., June 20, 2017, at 110-111).

          The record thus reflects that Plaintiff’s counsel did not, as he claims “object[ ] to the

introduction of Mr. Sanghera’s recorded statement”, but rather to the fact that it had not yet

been admitted when Defendants’ counsel began reading it with Rickard. Instead, after the

Court stated that it was admissible, Plaintiff responded “[r]ight, just read it” and told

opposing counsel to “[g]o ahead.” Plaintiff’s counsel, having stated that he agreed with the

          16   The Court later clarified that it misspoke and was referring to Rule 703. (Trial Tr., June 21, 2017,
at 34).


                                                          38
Court and told opposing counsel to proceed, cannot now assign error to the Court.17

Moreover, by agreeing with the Court and telling opposing counsel, Attorney Chamblee, to

go ahead when Attorney Chamblee stated that he thought Plaintiff’s counsel was objecting,

Plaintiff’s counsel waived his objection to the introduction of Sanghera’s recorded statement

and Defendants’ counsel’s reading of portions thereof. Where “counsel indicates

begrudging acceptance of the court's ruling, there has not been a proper objection, and the

ruling cannot be assigned as error on appeal.” Defenders of Wildlife, Inc. v. Endangered

Species Sci. Auth., 659 F.2d 168, 182 (D.C. Cir. 1981); see also, Krienke v. Illinois Cent. R.

Co., 249 F.2d 840, 845 (7th Cir. 1957) (where Defendant’s counsel responded “all right” to

the Court’s statement that he did not have the right to make a rebuttal argument in closing

statements, there was no proper objection to the ruling); Waldorf v. Shuta, 142 F.3d 601,

629 (3d Cir. 1998). See also, United States v. Critton, 43 F.3d 1089, 1097 (6th Cir. 1995)

(finding that where Court sustained defendant Critton’s counsel’s objection to co-defendant

Livingston’s counsel’s attempt to elicit testimony regarding an out-of-court admission by

Critton and Livingston’s counsel responded “Fine”, “[n]either Leslie nor Janet Livingston's

attorney disputed the court's ruling or offered any argument in support of the attempt to get

Willie Critton's out-of-court statement before the jury. The only comment – ‘Fine’ – gave the




        17 To be clear, although certain statements in Sanghera’s recorded statement were read to the jury
during Rickard’s testimony, Sanghera’s recorded statement was never admitted or entered into evidence.
(See Trial Tr., June 21, 2017, at 38) (Court ruling that Sanghera’s recorded statement would not go to the
jury).
                                                    39
judge no reason to reconsider his ruling and offered no grounds in support of admitting the

testimony.”).

        For the foregoing reasons, the Court will deny Plaintiff’s motion for a new trial on the

basis that certain statements made by Sanghera were inadmissible.

4. The Recorded Statements of Strauss and Sanghera as hearsay.

        Plaintiff next asserts, without a single citation to any case law in support of his

position, that the recorded statements of both Strauss and Sanghera constituted

“inadmissible hearsay that does not fall within any of the exceptions to hearsay.” (Doc. 360,

at 24). Plaintiff’s basis for asserting hearsay is unclear, and Plaintiff does not specifically

identify any statement within either recorded statement which he contends constitutes

hearsay. Instead, without explanation, Plaintiff asserts that the recorded statements

“constitute multiple hearsay.” Plaintiff then argues that this hearsay is not rendered

admissible by Federal Rules of Evidence 801 (c), (d) or 803(5). (Doc. 360, at 24-26). It

thus appears that Plaintiff is arguing that the entirety of both recorded statements, in and of

themselves, constitute hearsay. 18

        First, due to the breadth of Plaintiff’s assertion and lack of any specificity as to what,

within the recorded statements, constituted hearsay, it is impossible for this Court to identify




        18Despite Plaintiff’s generalized objection to Strauss and Sanghera’s recorded statements, Plaintiff
included both recorded statements in his List of Exhibits (Doc. 266) submitted to the Court on May 31,
2017. (See also, Doc. 337).
                                                    40
which statements Plaintiff contends are inadmissible hearsay with Strauss and/or

Sanghera’s recorded statements.

       Nonetheless, the Court notes that at best, it appears that Plaintiff’s argument is

based on an assertion that “neither Mr. Strauss nor Mr. Sanghera’s statements were

originally given under penalty of perjury at a trial, hearing, or other proceeding or in a

deposition” and that Plaintiff “was not given the opportunity to cross-examine Mr. Strauss at

the time the statement was made.” (Doc. 360, at 26). For the reasons that follow, this

argument fails – the recorded statements need not have been made under oath in order to

be admissible, and Plaintiff was provided the opportunity to cross-examine both witnesses.

       In relevant part, Rule 801 provides:

       (d) Statements That Are Not Hearsay. A statement that meets the following
       conditions is not hearsay:

          (1) A Declarant-Witness's Prior Statement. The declarant testifies and is
          subject to cross-examination about a prior statement, and the statement:

             (A) is inconsistent with the declarant's testimony and was given under
             penalty of perjury at a trial, hearing, or other proceeding or in a
             deposition;

             (B) is consistent with the declarant's testimony and is offered:
                (i) to rebut an express or implied charge that the declarant recently
                fabricated it or acted from a recent improper influence or motive in so
                testifying; or
                (ii) to rehabilitate the declarant's credibility as a witness when
                attacked on another ground; or

             (C) identifies a person as someone the declarant perceived earlier.

Fed. R. Evid. 801(d)(1)(A-C).

                                               41
       In arguing that Rule 801(d) does not apply, Plaintiff’s entire argument is as follows:

       It is anticipated that Defendants may argue that the statements fall within the
       declarant witness exclusion to hearsay. Pursuant to Rule 801 a Declarant-
       witness statement may not be hearsay under certain circumstances. See Fed.
       R. Evid. 801(d). However, none of those circumstances apply here. As an
       initial matter, neither Mr. Strauss nor Mr. Sanghera’s statements were
       originally given under penalty of perjury at a trial, hearing, or other proceeding
       or in a deposition. Additionally, the statements were not inconsistent with the
       declarant’s testimony, nor were they consistent statements used to rebut a
       charge that the declarant fabricated it or acted from an improper influence or
       motive or to rehabilitate the witness’s credibility.

(Doc. 360, at 25-26). Plaintiff thus offers this Court only the afore-quoted conclusory

statements, which are a mere reiteration of the requirements of Federal Rule of Evidence

801(d)(1), in support of his position.

       Preliminarily, Plaintiff seemingly conflates 801(d)(1)(A) and (B). Unlike subsection

(A), subsection (B), which is applicable here given that, as Plaintiff admits, the recorded

statements were not inconsistent with the declarants’ testimony, does not contain a

requirement that the prior statement must have been given under penalty of perjury.

Therefore, the fact that Strauss and Sanghera’s recorded statements were not originally

given under penalty of perjury does not, in itself, mean that the statements are inadmissible

hearsay.

       Here, to the extent that Plaintiff contends that Strauss’ recorded statement should

not have been entered into evidence because it was not made under oath, and that Plaintiff

“was not given the opportunity to cross-examine Mr. Strauss at the time the statement was

made” (Doc. 360, at 26), these arguments are without merit. During Strauss’ deposition,
                                              42
taken under oath, Defendants’ counsel showed Strauss an exhibit marked as Exhibit 1 of

his deposition, which Strauss identified as “the recorded statement that I made a couple

days after the accident.” (Dep. of Strauss, at 18-19). Strauss agreed with Defendants’

counsel that he had reviewed that recorded statement and that this recorded statement was

“an accurate representation of what [he] provided for the lady taking [his] statement.” (Id. at

19). When later asked by Plaintiff’s counsel whether there was anything in his recorded

statement which he disagreed with, Strauss responded that “I went through it and I did not

see anything that I would want to change or disagree with.” (Id. at 73). Plaintiff’s counsel

then proceeded to question Strauss with respect to several statements contained within the

recorded statement. (Id. at 73-74).

       The above sequence of events at Strauss’ deposition demonstrates that Strauss,

having read his recorded statement, identified it as his own, and testified under oath that he

“did not see anything that [he] would want to change or disagree with”. Strauss’ testimony

throughout his deposition also demonstrated that he had personal knowledge of the matters

upon which he was questioned both during the recorded statement and in the deposition.

See Fed. R. Evid. 602 (“A witness may testify to a matter only if evidence is introduced

sufficient to support a finding that the witness has personal knowledge of the matter.

Evidence to prove personal knowledge may consist of the witness's own testimony.”).

For these reasons, Strauss adopted his recorded statement during his deposition and it

was thus incorporated therein. Because Strauss adopted the recorded statement as his


                                              43
own, that recorded statement is not hearsay. See Fed. R. Evid. 801 advisory committee

notes (d)(1)(“If the witness admits on the stand that he made the statement and that it was

true, he adopts the statement and there is no hearsay problem.”). See also, Amarin

Plastics, Inc. v. Maryland Cup Corp., 946 F.2d 147, 153 (1st Cir. 1991) (“When a witness,

on the stand and under oath, acknowledges that a prior statement is his own statement and

is truthful, then the witness adopts the prior statement as his present testimony and there is

no hearsay problem.”) (collecting cases); United States v. Rosetta, 127 F.3d 1110 (Table),

at *1 (10th Cir. 1997) (“The advisory committee note to Fed. R. Evid. 801(d)(1) explains: ‘If

the witness admits on the stand that he made the statement and that it was true, he adopts

the statement and there is no hearsay problem.’ Because the adopted statement is not

hearsay, it is substantive evidence and need not be limited to impeachment or rehabilitation

of the witness. Adoption of prior statements by a witness will make the statements a part of

the witness’ present testimony.”) (internal quotation marks omitted); BCCI Holdings

(Luxembourg), Societe Anonyme v. Khalil, 184 F.R.D. 3, 6 (D.D.C. 1999) (finding that the

Fed. R. Evid. 801(d)(1) advisory committee’s note “is in keeping with a number of decisions

recognizing adopted or incorporated statements as non-hearsay” and explaining that “a

witness's reference to the prior statement need not be so specific as to require each and

every question of a prior deposition or every sentence of a prior statement to be reiterated

by the witness during testimony.”).




                                              44
        Here, not only did Strauss adopt the recorded statement, he demonstrated personal

knowledge of the events upon which he was questioned, and Plaintiff’s counsel was

provided an opportunity to cross-examine Strauss as to the contents of the recorded

statement, and did so. Strauss’ statements during his deposition both in response to

Plaintiff’s counsel and Defendants’ counsel affirming that this recorded statement was

accurate and that he would not change or disagree with any of its contents, resulted in an

adoption of the recorded statement, thus making the substance of the recorded statement

part of the witness’s in-court, non-hearsay testimony and admissible as substantive

evidence. This renders the recorded statement outside the ambit of hearsay. The fact that

Plaintiff chose not to cross-examine Strauss about certain statements to which he now

objects is immaterial – counsel was given the opportunity to ask any questions regarding

the document and made a decision as to what statements he wanted to address with

Strauss. The Court cannot now be held accountable for Plaintiff’s choice of questioning

during Strauss’ deposition. 19

        Even if the Court were to find that Strauss’ recorded statement was hearsay,

contrary to Plaintiff’s conclusory assertion, it was admissible under Rule 801(d)(1)(B)(i), i.e.

        19  It must be noted that Plaintiff never objected at trial to the introduction of Strauss’ recorded
statement on the basis of hearsay. Instead, as previously explained, following the conclusion of Strauss’
videotaped deposition, the defendants moved for the admission of the recorded statement of Strauss, at
which time Plaintiff stated, “[n]o objection, for demonstrative purposes,” but objected to the recorded
statement going back with the jury on the basis, broadly construed, that the statement was not properly
authenticated. (Trial Tr., June 20, 2017, at 23-24). While this Court has found that Strauss’ recorded
statement was both properly authenticated and was adopted such that it was not hearsay, Plaintiff’s only
objection to the admissibility of Strauss’ statement lacked the necessary specificity to bring to the Court’s
attention, or fully apprise the Court of, any possible hearsay issue.
                                                      45
“to rebut an express or implied charge that the declarant recently fabricated it or acted from

a recent improper influence or motive in so testifying.”

       During Strauss’ videotaped deposition shown to the jury, the following exchange

occurred between Plaintiff’s counsel – Attorney Munley – and Strauss:

       Q. Okay. You testified earlier -- I just want to -- just a couple follow-ups, then I
       think I'm finished.

       A. Okay.

       Q. -- that you never spoke to either the office about -- or let me just start that
       over. Let me start that question over.

       A. Okay.

       Q. You testified earlier that you did contact [Defendants’ counsel’s] office
       when you got the subpoena, is that right, to come and testify here?

       A. I don't remember the exact sequence of the events, but it was something
       to the effect of – I believe this subpoena was delivered to my house.

       Q. Okay.

       A. I don't remember who signed for it. I wasn't home.

       Q. Okay.

       A. I was out on the road. When that was received, I believe I called to get
       information –

       Q. Okay.

       A. -- what this was about, and there was several conversations about
       scheduling this deposition.

       Q. Right.


                                               46
A. Until we get to where we are now.

Q. Okay. Did you talk about what you were going to say?

A. No.

Q. Anybody show you any photographs, or anything?

A. No. The first –

Q. No?

A. The first photographs I've seen, other than the ones that I took, are here.

Q. Okay.

A. And I don't even have the ones I took anymore.

Q. Who did you speak to at the firm? You mentioned a paralegal.

A. Yeah. I could probably look through these and find her name, give you the
exact name of the person.

MR. BRODY: Let me expedite the process. It was Debbie McCallin, my
paralegal.

MR. MUNLEY: Okay.

THE WITNESS: He's faster.

MR. MUNLEY: I understand. That's probably -- the letter is probably from --
well, maybe it was from the lawyer, but it says contact Debbie.

BY MR. MUNLEY:
Q. But did you speak to any of the lawyers at any of the times that you
contacted the firm?

A. There was the one, maybe twice with you [Mr. Brody], correct, sir? And
again, it was just about scheduling.


                                       47
Q. Did you have conversations with them at any point in time about anything
else?

A. No. Other than just trying to get here to do this.

Q. Okay. Well, I -- I should ask you because you did say that when I sent you
a request.

A. Correct, yes. I had -- let me backtrack. There was --

Q. -- that you contacted the firm?

A. It was one of the last conversations that you -- with Debbie, with Debbie,
one of the last conversations I had with Debbie, which was before I got this
most recent letter from your firm, I had asked her about the DMV request.

Q. Okay.

A. And she said, let me get back to you on that, and I guess she spoke with
you or one of the others, and they said, hold off, just bring it here.

Q. Why didn't you call me?

A. To be honest –

Q. I'm the one who sent you the letter.

A. To be honest, I don't know, sir, why I didn't call you.

Q. My name is on the letter, right?

A. Yes.

Q. My phone number?

A. Your firm is, yes. I don't know why I didn't call you.

Q. I mean, you don't dispute that you got it, right?



                                        48
       A. I didn't even bring it up until when the paralegal called me. I didn't bring it
       up with anybody. I'm out on the road. I didn't even have this in my hand. I just
       had it from my wife, you got something requesting your DMV, and I said don't
       do anything with it.

       Q. Okay. But you didn't contact me though; am I --

       A. I didn't contact anybody until I had that conversation with his paralegal.

       Q. Until FFE's lawyer called you?

       A. The paralegal, yes.

       Q. And then you asked FFE's lawyer if you had to comply, I take it?

       A. I asked something to the effect of what is this for, why, I don't know, I don't
       understand.

       Q. Okay. And they told you to disregard it?

       A. No. They said something to the effect of bring it here.

       Q. Okay.

       A. I don't remember --

       Q. Well, I'm going to ask you to sign it now then. Okay?

       A. I don't remember -- can I ask why, sir? I'm just curious why you need my
       DMV.

       Q. No.

(Dep. of Strauss, at 79-84).

       As previously stated, a prior statement by a witness may be admissible under Rule

801(d)(1)(B)(i) “to rebut an express or implied charge that the declarant recently fabricated it

or acted from a recent improper influence or motive in so testifying.”

                                              49
       The Supreme Court has said that four requirements must be met in order for
       prior consistent statements to be admitted into evidence under Rule
       801(d)(1)(B): (1) the declarant must testify at trial and be subject to cross-
       examination; (2) there must be an express or implied charge of recent
       fabrication or improper influence or motive of the declarant's testimony; (3)
       the proponent must offer a prior consistent statement that is consistent with
       the declarant's challenged in-court testimony; and, (4) the prior consistent
       statement must be made prior to the time that the supposed motive to falsify
       arose. Tome v. United States, 513 U.S. 150, 115 S.Ct. 696, 130 L.Ed.2d 574
       (1995); United States v. Collicott, 92 F.3d 973, 979 (9th Cir. 1996).

United States v. Frazier, 469 F.3d 85, 88 (3d Cir. 2006). “Evidence admitted under rule

801(d)(1)(B), while conditioned upon the need to rebut a charge of fabrication, may be used

by the jury for any substantive purpose to establish the truth of what it says. Fed. R. Evid.

801(d)(1)(B), Advisory Comm. Note.” United States v. Provenzano, 620 F.2d 985, 1002

n.21 (3d Cir. 1980).

       However, “[p]rior consistent statements may not be admitted to counter all forms of

impeachment or to bolster the witness merely because she has been discredited.” Tome,

513 U.S. at 157. Rather, the Rule serves to allow a party to “rebut[ ] an alleged motive, not

bolster[ ] the veracity of the story told.” Id. at 158. “The line between challenging credibility

or memory and alleging conscious alteration can be drawn when a district court determines

whether the cross-examiner's questions reasonably imply intent on the part of the witness to

fabricate.” Frazier, 469 F.3d at 89.

       Here, Strauss’ video deposition was presented at trial and Plaintiff’s counsel was

provided the opportunity to cross-examine Strauss during the deposition, including asking

any questions regarding the recorded statement that he so chose. Further, the contents of
                                               50
Strauss’ recorded statement are generally consistent with Strauss’ deposition testimony

shown at trial, nor does Plaintiff argue otherwise. See e.g., United States v. Muhammad,

512 F.App’x 154, 165-166 (3d Cir. 2013) (“It follows that the rule [801(d)(1)(B)] allows the

‘use of earlier statements that are generally consistent with the testimony at trial.’ United

States v. Casoni, 950 F.2d 893, 904 (3d Cir. 1991); see also United States v. Vest, 842 F.2d

1319, 1329 (1st Cir. 1988) (‘[A] prior consistent statement need not be identical in every

detail to the declarant's . . . testimony at trial. . . .’)”). Thus, the first and third factors of

Tome, set forth by the Third Circuit in Frazier, are met.

        The Tome second and fourth factors have also been satisfied. As demonstrated by

the afore-quoted exchange between Plaintiff’s counsel and Strauss during Strauss’

deposition, Plaintiff’s counsel attempted to impugn Strauss’ testimony by suggesting to the

jury that Strauss was working with Defendants’ counsel, obtained legal advice from

Defendants’ counsel, and that Strauss’ deposition testimony may have been improperly

influenced by the defendants through one or more conversations Strauss had with

Defendants’ counsel and counsel’s office staff. Plaintiff’s counsel further attempted to imply

an improper motive or influence on the part of Strauss by repeatedly asking why Strauss did

not contact Plaintiff’s counsel’s office, and instead only communicated with Defendants’ law

firm. Here, Strauss’ recorded statement was made only a week after the accident at issue

in this action. Each of Plaintiff’s counsel’s questions with respect to Strauss’

communications with Defendants’ counsel about the subpoena and Plaintiff’s DMV request


                                                   51
addressed events and conversations which occurred approximately two years after Strauss

provided the recorded statement, and thus “prior to the time that the supposed motive to

falsify arose.”

       For the aforementioned reasons, although Strauss’ recorded statement did not

constitute hearsay because it was adopted by Strauss during his deposition, even assuming

arguendo that it was not adopted, Plaintiff’s counsel’s questions during Strauss’ deposition

reasonably implied intent on the part of Strauss to fabricate, and Strauss’ recorded

statement was therefore properly admitted pursuant to Rule 801(d)(1)(B)(i) “to rebut an

express or implied charge that the declarant recently fabricated it or acted from a recent

improper influence or motive in so testifying.”

       The Court will next address the recorded statement of Sanghera. Sanghera’s

recorded statement was never admitted into evidence. (See Trial Tr., June 21, 2017, at 38)

(Court finding Sanghera’s recorded statement would not be admitted into evidence and

would not be sent to the jury). Rather, only a small portion of the recorded statement was

read to the jury during the testimony of Rickard. For the reasons discussed, infra, this was

entirely permissible under Rule 703 in that Sanghera’s limited statements were of the type

that an accident reconstructionist such as Steven Rickard would reasonably rely on in

forming an opinion on the subject. Furthermore, once again the Court notes that at the time

that certain statements by Sanghera were read during Rickard’s testimony, Plaintiff failed to

object to these portions of Sanghera’s recorded statement being read to the jury on any


                                                  52
basis, including hearsay, instead instructing Defendants’ counsel to “just read it” and “[g]o

ahead” when counsel was reading these portions of Sanghera’s recorded statement with

Rickard. The issue of the admissibility of those statements by Sanghera on the basis of

hearsay has been waived. 20

        Finally, Plaintiff’s motion for a new trial on the basis that “the inadmissible hearsay

and lay opinions contained within the prior recorded statement of Derek Strauss and Gurjit

Sanghera influenced the jury in making the determination that Defendant Green was not

negligent” (Doc. 360, at 26), has also been waived as Plaintiff failed to object to Strauss or

Sanghera’s recorded statements on the basis asserted in this motion now before the Court,

i.e., hearsay.

        As previously explained, supra at n. 11, “a party who fails to object to errors at trial

waives the right to complain about them following trial.” Waldorf, 142 F.3d at 629. An

exception to this waiver rule exists “when ‘counsel fail[s] to object to a fundamental and

highly prejudicial error resulting in a miscarriage of justice.’” Wilson, 170 F.3d at 395-396

(quoting Fleck v. KDI Sylvan Pools, Inc., 981 F.2d 107, 116 (3d Cir. 1992)). Here, even if

the Court were to accept Plaintiff’s assertion that the recorded statements constituted

hearsay, Plaintiff has failed to demonstrate or explain how these statements impermissibly

influenced the jury. Plaintiff was not so unduly prejudiced by the brief portions of
        20  Regardless of whether Sanghera’s statements which were read to the jury during Rickard’s
testimony were given under oath, Plaintiff had every opportunity to cross-examine Sanghera about these
statements during his deposition. During Sanghera’s deposition, Attorney Wenzel, an attorney at Plaintiff’s
law firm, provided Sanghera with a copy of his recorded statement and asked him several questions
relating to that statement. (See e.g., Dep. of Sanghera, at 42-43, 49-50).
                                                    53
Sanghera’s recorded statement read to the jury or the admission of Strauss’ recorded

statement into evidence so as to effect a miscarriage of justice. When considered in light of

the other evidence presented at trial, including Strauss and Sanghera’s deposition

testimony which, as Plaintiff admits “were not inconsistent” with the recorded statements

(Doc. 360, at 26), neither recorded statement, or portion thereof, can be considered “highly

prejudicial” or likely to cause “a miscarriage of justice.”

       For these reasons, Plaintiff’s motion for a new trial on the basis that the recorded

statements of Strauss and Sanghera are inadmissible hearsay and should have been

precluded will be denied.

5. Defendants’ expert Steven Rickard’s “reiteration” of Strauss and Sanghera’s
statements

       On June 20, 2017, the seventh day of trial, Defendants called Steven Rickard who

explained that he was there to “talk about the cause of the accident and the physical

evidence that surrounds the accident and certain speeds of vehicles and components of the

accident that w[ould] permit [him] to render an opinion” (Trial Tr., June 20, 2017, at 86).

Following a description by Rickard of his over 45 years of experience which led him to

develop his “specialty . . . [in] the reconstruction of accidents involving commercial motor

vehicles”, Rickard was admitted as an “expert in accident investigation and reconstruction”

without objection by Plaintiff’s counsel. (Id. at 86-95).

       Plaintiff asserts that Rickard was “impermissibly permitted to reiterate the

inadmissible lay opinion and hearsay statements” of Strauss and Sanghera. (Doc. 360, at
                                                54
27). In support of his position, Plaintiff directs the Court to two portions of Rickard’s direct

examination at trial, both related to Strauss and Sanghera’s recorded statements.

       Plaintiff first cites to the following exchange:

       Q. Okay. Question at the top of Derek Strauss' [recorded] statement.
       “QUESTION: Did you see that vehicle, the driver taking any evasive action,
       like trying to turn away, you know, away from the truck or –“
       What's the answer Mr. Derek Strauss gave in a recorded statement after the
       accident?

       A. “ANSWER: No, it looked like he was just going for gold.”

       Q. “QUESTION: Yeah.”
       Read the answer.

       A. “ANSWER: Just straight in.”

       Q. Down below the question.
       “QUESTION: In your opinion, you know, as witnessing the accident, did you
       have any opinion on whose fault the accident was or what happened?”
       And Mr. Strauss' answer, in his recorded statement after the accident, the
       witness to the accident;
       “ANSWER: It would truly be my opinion in what I think happened was the
       driver of the Bravada was distracted in some way.”
       Do you see that?

       A. I do, sir.

       Q. Who is the driver of the Bravada?

       A. Mr. Botey.

       Q. The rest of his answer.
       “ANSWER: Because there was, as I said, no attempt to brake, no attempt to
       turn, and in my estimated guess, he was not doing the speed limit.”
       Do you see that?

       A. I do, sir.

                                                55
        Q. So when you reviewed the gestalt or the impression of the recorded
        statement of one of only two witnesses to this accident, whose fault does he,
        from his gestalt, his perception, his view, believed this accident belonged to?

        A. Mr. Botey.

        Q. Is the same true in the recorded statement of Mr. Sanghera that you
        reviewed, which was taken, also, after the accident and before his depo?

        A. Yes, sir.

(Doc. 360, at 28-29) (quoting Trial Tr., June 20, 2017, at 109-110).

        Plaintiff also cites to the following exchange:

        Q. Then it is admitted, Defendant's Exhibit 11, the recorded statement of
        Sanghera, 21 shortly after the accident. This is the only other witness to the
        accident. In his recorded statement taken shortly after the accident, he was
        asked his perception, his viewpoint, what he thought, what he saw. Here's the
        question.
        “QUESTION: And in your opinion, you know, from being a witness and seeing
        this accident, whose fault would you think the accident was?”
        And Mr. Sanghera says:
        “ANSWER: I've been driving from 2004. I've been driving trucks. All I can say
        is it's the car driver's fault, because even, even let's say even truck driver, he
        didn't see him, even if he didn't see him, but the car driver did see the big
        truck, the big truck coming through the road, you know, coming to that
        building, why he not stop?”
        Do you -- I'm going to read the rest of it -- do you, as the accident
        reconstructionist, have any logical or reasonable or possible explanation for
        why Mr. Botey that day -- and we're going to talk about timing and distance --
        did not stop?

        A. I think, in the critical seconds leading up to the occurrence of the accident,
        he was inattentive and driving carelessly.

        21  Although Defendants’ counsel stated here that Sanghera’s recorded statement “was admitted”,
the recorded statement was not admitted into evidence or provided to the jury during deliberations. (See
Trial Tr., June 21, 2017, at 38).
                                                   56
       Q. Let's see if your viewpoint as an accident reconstructionist matches that of
       the witness.
       “ANSWER: Right, because it's pretty straight road there that you think he
       would have saw the truck was already making the -- going to make the right
       turn. Yeah, if big thing come in front of you and you not see it, you can't miss
       it.”
       “QUESTION: Okay.”
       And the answer;
       “ANSWER: No way. So that's the car driver's fault.”
       Do you see that?

       A. I do.

       Q. So we have two witnesses to the accident. You said, in this courtroom
       today, do either witnesses -- are they beholding [sic] to either Mr. Botey or to
       this side of the room, from what you heard?

       A. No, sir.

       Q. And both of these witnesses, the only two to the accident, in their recorded
       statements that they gave shortly after the wreck, they described their
       perception, their gestalt, their feeling, their viewpoint is it is Mr. Botey's fault
       completely. Don't they?

       A. They do.

       Q. Does your accident reconstruction investigation, after you started applying
       some science and some analysis to this, support the viewpoints of the two
       witnesses to the accident?

       A. Absolutely.

(Id. at 29-30) (quoting Trial Tr., June 20, 2017, at 111-113).

       Preliminarily, once again, for reasons previously discussed, Plaintiff has waived any

objection to Rickard’s testimony wherein portions of Sanghera’s recorded statement were

referenced or read to the jury. Although Plaintiff asserts that “[d]uring the trial testimony of

                                               57
Mr. Rickard, Plaintiff’s counsel objected to Mr. Rickard’s testimony regarding Mr.

Sanghera’s recorded statement” (Doc. 360, at 27), as already explained several times,

Plaintiff’s objection with respect to this testimony was that Sanghera’s recorded statement

had not yet been admitted when Defendants’ counsel began reading it with Rickard.

Instead, after the Court stated that it was admissible, Plaintiff responded “[r]ight, just read it”

and told opposing counsel to “[g]o ahead” after Defendants’ counsel stated that he “thought

you were objecting to it” (see Trial Tr., June 20, 2017, at 110-111) (emphasis added). This

acceptance and agreement with the Court, and counsel’s specific statement to Defendants’

counsel to “read it”, demonstrates a clear waiver of Plaintiff’s current objection that portions

of Sanghera’s recorded statement should not have been read during Rickard’s testimony.

See Defenders of Wildlife, Inc., 659 F.2d at 182; Krienke, 249 F.2d at 845; Waldorf, 142

F.3d at 629; Critton, 43 F.3d at 1097. Furthermore, while Plaintiff filed a motion in limine

(Doc. 193) to preclude Rickard from “reciting Mr. Strauss’ conclusions regarding how the

subject accident occurred and who he determined to be at fault” (Doc. 194, at 4), Plaintiff’s

motion was specifically directed at precluding any mention of Strauss’ statements by

Rickard; it did not mention or reference Sanghera’s expected testimony or his recorded

statement. Thus, to the extent that Plaintiff now argues that his motion in limine somehow

preserved this issue and the Court erred in allowing Rickard to “reiterate” a portion of

Sanghera’s recorded statement, such objection has no merit.




                                                58
       Plaintiff’s argument that the Court “erred in permitting Defendants to circumvent the

rules of evidence by offering otherwise inadmissible evidence during the testimony of its

expert Steven Rickard under the guise of Federal Rule of Evidence 703” (Doc. 360, at 28) is

equally without merit.

       Pursuant to Rule 703:

       An expert may base an opinion on facts or data in the case that the expert
       has been made aware of or personally observed. If experts in the particular
       field would reasonably rely on those kinds of facts or data in forming an
       opinion on the subject, they need not be admissible for the opinion to be
       admitted. But if the facts or data would otherwise be inadmissible, the
       proponent of the opinion may disclose them to the jury only if their probative
       value in helping the jury evaluate the opinion substantially outweighs their
       prejudicial effect.

Fed. R. Evid. 703.

       Under this rule, “an expert is permitted wide latitude to offer opinions, including those

that are not based on firsthand knowledge or observation.” Daubert v. Merrell Dow Pharm.,

Inc., 509 U.S. 579, 592, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993). “[A]n expert may express

an opinion that is based on facts that the expert assumes, but does not know, to be true. It

is then up to the party who calls the expert to introduce other evidence establishing the facts

assumed by the expert. . . . [I]n appropriate cases, [modern practice] permits an expert to

explain the facts on which his or her opinion is based without testifying to the truth of those

facts.” Williams v. Illinois, 567 U.S. 50, 57, 132 S.Ct. 2221, 183 L.Ed.2d 89 (2012)

(plurality). Nonetheless, “[t]o the extent that [the expert’s] opinions were predicated upon

factual assumptions . . . those assumptions ‘must find some support in the record.’” Shaw
                                               59
by Strain v. Stackhouse, 920 F.2d 1135, 1142 (3d Cir. 1990) (quoting Penn. Dental Ass’n v.

Med. Serv. Ass’n of Penn., 745 F.2d 248, 262 (3d Cir.1984)). “[Federal] Rule [of Evidence]

705, 22 together with Rule 703, places the burden of exploring the facts and assumptions

underlying the testimony of an expert witness on opposing counsel during cross-

examination.” Stecyk v. Bell Helicopter Textron, Inc., 295 F.3d 408, 414 (3d Cir. 2002).

        When asked by Defendants’ counsel what he relied on in arriving at his opinions,

Rickard stated that he reviewed the following documents: (1) the Pennsylvania State Police

accident report written by Trooper Nelepa; (2) the “recorded statements from Mr. Botey,

Derek Strauss and . . . Sanghera”; (3) Botey, Strauss, and Nelepa’s depositions; (4) the

Hazle Township fire and rescue report; (5) the air bag module report; (6) the expert reports

of Plaintiff’s experts Morgan and O’Connor; and (7) photographs of the accident scene.

(Trial Tr., June 20, 2017, at 100-106). Rickard also testified that he “went to the accident

scene two days after the accident” and took photographs of the scene. (Id. at 100).23




        22   Pursuant to Federal Rule of Evidence 705:

        Unless the court orders otherwise, an expert may state an opinion--and give the reasons
        for it--without first testifying to the underlying facts or data. But the expert may be required
        to disclose those facts or data on cross-examination.

Fed. R. Evid. 705.

        23  Although Plaintiff appears to assert in part that Rickard’s testimony was not the result of the type
of information upon which an accident reconstructionist would typically rely, this assertion is without any
factual or evidentiary support and is clearly belied by the record, wherein Rickard testified as to the many
documents, photographs, and personal perceptions and recordings which formed the basis for his opinions
as listed here.
                                                       60
       At trial, Rickard answered in the affirmative when asked by defense counsel whether

he “formulate[d] an opinion, from a review of everything [he] did, applying [his] education

and [his] training, as to cause and whose fault the accident was in question[.]” (Id. at 114).

Based upon his review, education, and training, Rickard testified that his opinion was that:

       . . . in the critical seconds leading up to the occurrence of this accident, Mr.
       Botey was inattentive and/or careless for failing to see a 70-foot long tractor-
       trailer directly in front of him, occupying both travel lanes. This was not a dart-
       out accident. He had more than sufficient time, distance and opportunity to
       perceive and respond in a number of safe ways to avoid becoming involved in
       the accident.
       He could have simply taken his foot off the accelerator, but the air bag
       module report indicates that he did not do that.

(Id. at 114-115).

       Rickard supported this testimony by explaining that upon review of the air bag

module report, he could determine that Botey was traveling at 42 mph at time of impact, that

Botey’s vehicle did not decelerate in the moments before the crash and that there was no

indication that Botey applied his brakes (Trial Tr., June 20, 2017, at 115, 117-119). Rickard

further opined that Botey had “[m]ore than sufficient time” to stop prior to hitting Green’s

tractor-trailer (id. at 120) and therefore Botey was at fault (id.; see also, id. at 125, 133). In

support of this opinion, Rickard explained that perception and reaction time is approximately

1.6 seconds to “turn away” and 2.2 seconds “when the response of the driver is to brake.”

(Id. at 121). Rickard had previously explained that it takes approximately 8.7-10.3 seconds

for a tractor-trailer rig to make left hand turn from a stop to get to the point where Green was



                                                61
located at time of the accident (id. at 115-116, 159), and later noted that Green’s tractor-

trailer had moved 75-100 feet before being struck (id. at 138, 160).

       Here, Rickard did not vouch for the accuracy of Strauss or Sanghera’s statements –

he merely stated that based on his analysis of the scene, the other evidence he reviewed

including several reports and photographs, and his own expertise and training, his findings

were consistent with, or supported by, the two witnesses’ statements. To the extent that

Plaintiff is asserting that Rickard’s opinions were in part predicated upon statements or

observations by Strauss and/or Sanghera, those statements and observations were clearly

supported by other evidence of record. At the end of defense counsel’s discussion with

Rickard about Strauss and Sanghera’s recorded statements, the following exchange, which

is included within the portion of Rickard’s testimony to which Plaintiff now objects, occurred:

       Q. Does your accident reconstruction investigation, after you started applying
       some science and some analysis to this, support the viewpoints of the two
       witnesses to the accident?

       A. Absolutely.

(Trial Tr., June 20, 2017, at 113) (emphasis added). This exchange demonstrates that

although Rickard read and considered the statements of the two eyewitnesses, he did not

blindly adopt their opinions or perceptions. Rather, Rickard used his experience and

scientific, technical, and specialized knowledge and training in determining what occurred,




                                              62
and his testimony makes clear that his findings merely confirm certain statements made by

Strauss and Sanghera. 24




        24 For example, the following two exchanges between Defendants’ counsel and Rickard
demonstrate that while portions of Strauss and Sanghera’s recorded statements read during Rickard’s
testimony support Rickard’s independent analysis findings, those statements did not form the basis for
Rickard’s expert opinion.

        Q. So 42 miles an hour to impact. Did that ECM data, downloaded off his vehicle at impact,
        tell us whether or not he decelerated or ever applied his brakes?

        A. Indicated he did not apply his brakes.

        Q. Did not. All right, so when Sanghera and Strauss testified, from their own personal
        perceptions, that he didn't look like he slowed down and he didn't look like he applied his
        brakes, they're just saying that's kind of sort of what I thought and what I saw, and when
        we pulled the data, lo and behold, it's exactly what they saw?

        A. Supported their testimony, correct.

(Trial Tr., June 20, 2017, at 117-118).

        Q. But if we put Mr. Botey in the roadway, and following accident reconstruction principles
        and analysis, in this particular case, and he's in the roadway when we make this decision,
        under your accident reconstruction analysis, this accident is the fault of whom?

        A. Mr. Botey.

        Q. Does your opinion, in any way, disagree with the two eyewitnesses to this accident?

        A. Seems to support one another.

        Q. Yes. And when we try to verify what they said by pulling ECM data on no braking and
        all that, their thoughts that they had, at that point, when they gave a statement, were fully
        supportive of the data we pulled?

        A. They were.

(Trial Tr., June 20, 2017, at 125).
                                                     63
       With respect to Strauss, excluding the statements of Rickard and defense counsel,

the portion of Strauss’ recorded statement read to the jury to which Plaintiff now objects is

as follows:

        “QUESTION: Did you see that vehicle, the driver taking any evasive action,
       like trying to turn away, you know, away from the truck or –“

       “ANSWER: No, it looked like he was just going for gold.”

       “QUESTION: Yeah.”

       “ANSWER: Just straight in.”

        “QUESTION: In your opinion, you know, as witnessing the accident, did you
       have any opinion on whose fault the accident was or what happened?”

       “ANSWER: It would truly be my opinion in what I think happened was the
       driver of the Bravada was distracted in some way.”
       .
         “ANSWER: Because there was, as I said, no attempt to brake, no attempt to
       turn, and in my estimated guess, he was not doing the speed limit.”

       Strauss’ statements that Botey was going “[j]ust straight in”, and that there was “no

attempt to brake, no attempt to turn, and in my estimated guess, he was not doing the

speed limit”, are all based on Strauss’ personal observations of the accident and highly

probative to the jury understanding what occurred on the day in question. Further, with

respect to Strauss’ statement that Botey “was distracted in some way”, as previously

explained by the Court when addressing Plaintiff’s motion in limine to preclude inadmissible

lay opinion testimony:

       Strauss, who testified that he witnessed the accident, does not actually opine
       as to fault. Rather, he states his observations of what he saw, namely that

                                              64
       Botey appeared “distracted in some way”, did not attempt to brake or turn,
       and was speeding. Furthermore, Strauss’ statement goes to his personal
       observations and perception of the accident; it does not attempt to offer any
       information which could be considered scientific, technical, or otherwise
       specialized. Although Plaintiff’s objection to Strauss’ opinion appears to
       largely be based on Strauss’ statement that Botey was “distracted in some
       way”, whether a person is distracted is well-within a lay observer’s ability to
       perceive; it does not require any specialized knowledge or training. Thus,
       whether Strauss is correct in his assertions and personal observations does
       not go to the admissibility of his statements, but rather to the weight and
       credibility of his testimony on those issues, which can be questioned during
       cross-examination. . . .

(Doc. 288, at 5).

       For the reasons set forth earlier in this opinion, as well as those explained in this

Court’s opinion addressing Plaintiff’s motion in limine, each statement by Strauss read

during Rickard’s testimony was admissible. Strauss’ statements are based on his personal

observations and perceptions of what occurred immediately prior to, and at the time of, the

accident, and were adopted by Strauss during his deposition testimony. The requirement in

Rule 703 permitting the disclosure of facts relied upon by the opining expert only if their

probative value in helping the jury evaluate the expert’s opinion substantially outweighs the

prejudicial effect of those facts has application only where the facts relied upon by the

expert are inadmissible, a circumstance not present here with respect to Strauss’




                                               65
statements, as explained herein. And clearly, Strauss’ statements are of the kind of facts or

data which an expert such as Rickard would reasonably rely upon in forming his opinion. 25

        Furthermore, Plaintiff’s assertion that the statements of Strauss and Sanghera

“regarding who was at fault for the subject collision and the speculative opinion that Mr.

Botey was distracted should have been precluded as the probative value of such ‘facts’

does not substantially outweigh its prejudicial effect” (Doc. 360, at 32) is without factual or

legal support. As explained, supra, Strauss’ statements were admissible under Rule 701

and were adopted during his deposition. As explained immediately above, this renders the

requirement under 703 that Plaintiff relies upon in support of his argument, i.e., that “the

proponent of the opinion may disclose [otherwise inadmissible facts or data] to the jury only

if their probative value in helping the jury evaluate the opinion substantially outweighs their

prejudicial effect”, inapplicable. Additionally, for the reasons explained at length in this

opinion, Strauss did not testify as to fault. Even if he had, Plaintiff has waived any objection

to that portion of Strauss’ recorded statement during Rickard’s testimony. In ruling on

Plaintiff’s motion in limine to preclude inadmissible lay opinion testimony (Doc. 181), the

Court made clear that “[t]o the extent that Defendants attempt to elicit a specific opinion by

Strauss as to fault, the Court will reserve ruling on Plaintiff’s motion to preclude such an

opinion until trial, at which time Plaintiff is expected to make a timely objection.” (Doc. 288,


        25Because any objection to portions of Sanghera’s recorded statement being read to the jury has
been waived, the Court declines to address each of Sanghera’s specific statements to which Plaintiff now
complains.
                                                   66
at 5). Plaintiff’s counsel never objected on any basis during Rickard’s testimony to Strauss’

statements being read to the jury, including that Defendants were purportedly inadmissibly

attempting to introduce Strauss’ opinion as to fault. 26

        Even assuming the specific statements to which Plaintiff now objects were

inadmissible, their probative value in helping the jury evaluate Rickard’s opinion

substantially outweighs their prejudicial effect, as mandated by Rule 703. The statements

read to the jury related directly to the moments immediately preceding the accident, were

highly probative to understanding what occurred on that day, and significantly aided the jury

in better comprehending the facts and circumstances surrounding the events at issue. The

statements read during Rickard’s testimony reflected Strauss and Sanghera’s personal

observations and perceptions of what occurred at the time of the accident and were properly

taken into consideration by Rickard in arriving at his opinion that Botey was “inattentive

and/or careless for failing to see a 70-foot long tractor-trailer directly in front of him,

occupying both travel lanes” and that Botey had “more than sufficient time, distance and

opportunity to perceive and respond in a number of safe ways to avoid becoming involved in

the accident.” (Trial Tr., June 20, 2017, at 114-115). The statements read to the jury further

        26 Nor does Plaintiff’s Motion in Limine “to preclude the testimony and opinion of Defendants’
expert Steven W. Rickard” (Doc. 193) preserve this objection. Although Plaintiff’s brief in support of the
objection broadly suggests that “Mr. Rickard must be precluded from reciting Mr. Strauss' conclusions
regarding how the subject accident occurred and who he determined to be at fault” (Doc. 194, at 4), it
focuses only on precluding Strauss’ statement that he believed Botey was “distracted in some way.” (See
generally, Doc. 194). The Court denied Plaintiff’s motion on the basis that because Strauss could testify
that Botey appeared “distracted”, it was not impermissible for Rickard to reiterate that opinion. (See Doc.
289). The Court in no way ruled that any testimony by Strauss regarding fault could be read during
Rickard’s testimony.
                                                     67
aided the jury in understanding one, of many, pieces of evidence that Rickard reviewed in

coming to his final conclusions. If there had been any prejudicial effect from Strauss and/or

Sanghera’s statements, it would have been minimal as the jury was already aware of the

eyewitnesses’ prior testimony, including their qualifications as tractor-truck drivers and their

personal observations on the day of the accident, and, in addition, because Rickard came to

similar conclusions as both eyewitnesses based on his own independent analysis of the

evidence surrounding the accident.

       For the foregoing reasons, Plaintiff’s motion for a new trial on the basis that Rickard

impermissibly reiterated certain statements by Strauss and Sanghera will be denied.

          C. Allowing the Videotaped Deposition Testimony of Derek Strauss

       Plaintiff’s next basis for a new trial further focuses on Strauss’ testimony, arguing

that the Court impermissibly allowed the Defendants to present Strauss’ videotaped

deposition testimony at trial.

       To fully evaluate Plaintiff’s argument, the background leading to the Court’s decision

must be set forth.

       On the fifth day of trial, a Friday, the Court excused the jury at “about 12:18” with

directions to return by 1:00 p.m. (Trial Tr., June 16, 2017, at 128-129). At that time,

counsel for Defendants, William Chamblee, brought a “scheduling issue” to the Court’s

attention. (Id. at 129). Attorney Chamblee explained that Strauss was under subpoena,

had been available all week, but was scheduled to leave for a multi-week long trucking trip


                                               68
for work that day. (Id.).27 Pursuant to a conversation with Plaintiff’s counsel, Defendants’

counsel stated that he and his co-counsel were under the impression that, although

Plaintiff’s counsel would not agree to take Strauss out-of-order, he had agreed earlier in the

week that Defendants could put on Strauss by deposition during the Defendants’

presentation of their case. (Id. at 129-130, see also, id. at 132). On Friday, Defendants’

counsel was made aware that Plaintiff’s counsel would no longer agree to allow Defendants

to present Strauss’ videotaped deposition previously taken, and therefore Defendants’

counsel located Strauss and told him to come to the Courthouse. According to Attorney

Chamblee, Strauss was expected to arrive at court by 1:00 p.m.

        As a result of the above events, Attorney Chamblee explained:

        [T]he scheduling issue is this. Either I need to put Mr. Strauss on out of order
        today, when we get back, so I can put on one of the witnesses. Or two, Your
        Honor is going to have to instruct Mr. Strauss that he's under subpoena and he
        can't leave out of town for his scheduled job and has to come back Monday. Or
        three, we need to be able to put him on by his deposition next week.

(Trial Tr., June 16, 2017, at 130).

        When the Court asked Plaintiff’s counsel for their position, Plaintiff’s counsel

responded with a myriad of excuses and stated that “We’re not putting him on the stand in

the middle of our case.” (Id. at 132)(emphasis added).

        In light of the circumstances, Attorney Chamblee made the following request,


        27 Although Defendants’ counsel originally represented that Strauss’ over-the-road trucking trip was
expected to take a week, Defendants’ paralegal clarified for the Court that, having spoken with Strauss, the
trip would “take[] two to three weeks.” (Trial Tr., June 16, 2017, at 129-131).
                                                    69
        My request, Your Honor, would be to declare him to be unavailable under the
        Federal rules, and that we put him on by his video deposition next week, and
        both parties can submit -- we'll just play the whole thing from start to finish.
        If there's something we need to edit out of it, that's fine, I'm not saying parties
        can't make objections, if we edit it, but we put him on by video. I think that's
        the best solution.

(Id. at 135). The Court thereafter granted this request. (Id.).

        After the lunch break, Plaintiff proceeded to put one witness on the stand and then,

with no prior notice, rested his case at 2:00 p.m. (Trial Tr., June 16, 2017, at 176, 177). At

this time, the Court noted its surprise at the Plaintiff’s sudden decision to rest his case

“given our discussion before we broke for lunch, with respect to Mr. Strauss.” (Id. at 177).

Defendants’ counsel explained that, had he known this was going to occur, he “would have

demanded that Mr. Strauss be at this courthouse and absolutely, positively ready to go on.

I wanted the gentleman live, so I would have demanded it, wholeheartedly.” (Id.).

        The following Monday, Plaintiff’s counsel objected to the playing of Mr. Strauss’

video deposition. In explaining his reasoning, and ignoring the fact that his co-counsel had

previously represented to the Court that they were in the “middle” of their case, Plaintiff’s

counsel complained:

        During the course of the afternoon on Monday [sic],28 it was revealed, of
        course, Your Honor, that the Defense did, in fact, have Mr. Strauss under
        their control, and he was otherwise no longer unavailable, at which point in
        time, they could have called him at the conclusion of the Plaintiff's case,
        which ended somewhere around 1:00 or 1:30 in the afternoon. It's my

        28 In light of the aforementioned sequence of events at trial, and the content of the rest of Plaintiff’s
counsel’s statement, it appears that counsel misspoke when referencing “Monday” and instead intended to
say “Friday.”
                                                       70
        understanding that, Judge, at some point during that day, they released Mr.
        Strauss from his subpoena, and he is now gone to drive his tractor-trailer.

(Trial Tr., June 19, 2017, at 93-94). In fact, Defendants’ counsel had requested that they be

allowed to call Strauss at approximately 1:00 or 1:30 on Friday afternoon, to which Plaintiff

objected, and Defendants only released Strauss from the subpoena that Friday afternoon

after Plaintiff’s counsel made clear that they would not be finished with their case-in-chief on

Friday prior to the end of the trial that day or possibly even by the following Monday.

        Plaintiff now complains that the Court should not have allowed Strauss’ video

deposition and that this error “was not harmless because it deprived the Plaintiff of his

opportunity to cross-examine Mr. Strauss.” (Doc. 360, at 36).29




        29  Both at trial and in his post-trial motion, Plaintiff attempts to argue that the Court erred in allowing
Strauss’ deposition testimony because the deposition was taken during discovery and not for purposes of
trial. Plaintiff has offered no case law or federal rule to support this assertion. Rather,

       The federal courts have not drawn a distinction between discovery depositions and trial
       depositions for many years. See, e.g., United States v. IBM, 90 F.R.D. 377, 387 (S.D.N.Y.
       1981)(“Rule 32 does not ‘evince a distinction as to the admissibility at trial between a
       deposition taken solely for purposes of discovery and one taken for use at trial....”’)(quoting
       Rosenthal v. Peoples Cab Co., 26 F.R.D. 116, 117 (W.D.Pa.1960)). Accordingly, any
       deposition taken by a party may be used at trial if the deponent subsequently becomes
       unavailable through no fault of the party proffering the testimony. See Fed.R.Civ.P. 32(a)(3).

Donk v. Miller, 2000 WL 218400, at *4 (S.D.N.Y. 2000). See also, Vandenbraak v. Alfieri, 2005 WL
1242158, at *5 (D. Del. 2005):

       Rule 32 makes no distinction between “discovery depositions” and “trial depositions.” The
       defendants were present at the deposition of their expert and were at liberty to ask any
       questions necessary to correct the record or make sure that his opinions were not otherwise
       inaccurately reflected. There was apparently no agreement between counsel that any
       procedural or evidentiary rules would be waived. Thus, if the defendants chose not to ask
       questions, they must live with that choice. They cannot now be heard to complain about living
       with the record they had a hand in creating.

Vandenbraak, 2005 WL 1242158, at *5.
                                                        71
       Preliminarily, and of utmost importance, Plaintiff was not deprived of his opportunity

to cross-examine Strauss. Plaintiff’s counsel had every opportunity to cross-examine

Strauss during his deposition. Plaintiff’s counsel was present at the deposition, was in

possession of Strauss’ recorded statement which was marked as Exhibit 1 in Strauss’

deposition (see Dep. of Strauss, at 18), and did, in fact, cross-examine Strauss on a number

of issues. The fact that counsel did not ask questions which he now speculates may have

aided his case, and which he somehow believes deprived him of his right to cross-examine

a witness, is of no moment. As a sister court explained in a more extreme case where the

defendants chose to ask no questions, “if the defendants chose not to ask questions,

[despite being present at the deposition and being at liberty to ask questions,] they must live

with that choice. They cannot now be heard to complain about living with the record they

had a hand in creating.” Vandenbraak v. Alfieri, 2005 WL 1242158, at *5 (D. Del. 2005).

       The Court next turns to the Courtroom events, described above, which led to

Plaintiff’s current issue. In what can only be considered an underhanded and devious trial

tactic, Plaintiff’s counsel both refused to allow Defendants’ counsel to take Strauss out-of-

turn, represented that they were still in the “middle” of their case, and then rested one hour

later, almost immediately after Strauss was released from his subpoena as had been

allowed by the Court and left the Courthouse to begin his scheduled over-the-road work trip.

Had Plaintiff’s counsel been forthcoming and indicated to the Court and defense counsel

that there was even the possibility that Plaintiff would rest that day, the issue would have


                                              72
been moot and Strauss would have been available to testify. Since Plaintiff’s counsel did, in

fact, rest on Friday afternoon, Strauss could still have testified as part of the defendants’

case and not been taken out-of-turn. Counsel’s current protestation that Plaintiff was

prejudiced in some fashion is entirely due to their own purposeful deceit, and is merely the

result of counsel’s failed attempt at gamesmanship and refusing to act in a professional

manner, or honestly communicate with the Court and opposing counsel.

       Furthermore, Federal Rule of Civil Procedure 45 requires that a “party or attorney

responsible for issuing and serving a subpoena must take reasonable steps to avoid

imposing undue burden or expense on a person subject to the subpoena.” Fed. R. Civ. P.

45(d)(1). Here, Defendants’ counsel properly determined that, although Strauss was under

subpoena, requiring Strauss to remain within driving distance of the Courthouse until

Plaintiff rested his case, a day which was unknown but appeared to be at least Monday or

Tuesday of the following week, and therefore be unable to engage in his occupation which

required him to take a multi-week over-the-road trip, imposed both an undue burden on

Strauss as well as causing him to lose an assigned job from work, and thus, money to

support himself and his family. By mid-day Friday, it was proper for Defendants’ counsel to

take the “reasonable steps” necessary to prevent Strauss from suffering undue burden or

expense. Plaintiff’s counsel, apparently unconcerned about Strauss suffering adverse

consequences due to being forced to remain locally for an indeterminate amount of time,

engaged in deliberate and extremely unreasonable behavior in not allowing Strauss to


                                               73
testify out-of-turn. This is particularly true where Plaintiff was aware, but did not disclose,

that he only intended to call one more witness, a person who was admitted as an expert in

the calculation of economic loss, a subject unrelated to the actual events of May 10, 2011,

and alternatively, knew that he would most likely be finished prior to the end of trial that day,

thereby allowing Defendants to call Strauss as their first witness. Rule 45 mandates that

the Court “must enforce” the duty of the party or attorney responsible for the subpoena to

take the aforementioned reasonable steps. Plaintiff, having purposely not provided the

Court with accurate information, caused this Court to believe that the most reasonable steps

to avoid undue burden and expense on Strauss was to release him from the subpoena and

allow Defendants to show Strauss’ videotaped deposition. 30



        30Other Federal Rules which may justify the Court’s decision to allow Defendants to show Strauss’
video deposition include Federal Rule of Civil Procedure 32 and Federal Rule of Evidence 611.

        Pursuant to Federal Rule of Civil Procedure 32:

        A party may use for any purpose the deposition of a witness, whether or not a party, if the
        court finds:
           (A) that the witness is dead;
           (B) that the witness is more than 100 miles from the place of hearing or trial or is
           outside the United States, unless it appears that the witness's absence was procured
           by the party offering the deposition;
           (C) that the witness cannot attend or testify because of age, illness, infirmity, or
           imprisonment;
           (D) that the party offering the deposition could not procure the witness's attendance by
           subpoena; or
           (E) on motion and notice, that exceptional circumstances make it desirable--in the
           interest of justice and with due regard to the importance of live testimony in open court-
           -to permit the deposition to be used.

Fed. R. Civ. P. 32(a)(4). Here, both parties focus on the applicability of this Rule, and specifically
subsection (E). Defendants argue that “there were ‘exceptional circumstances’ to warrant the use of Mr.
                                                     74
        Alternatively, the Court’s ruling can also be said to derive from the Court’s “inherent

authority to impose sanctions upon those who would abuse the judicial process.” Republic

of Philippines v. Westinghouse Elec. Corp., 43 F.3d 65, 73 (3d Cir. 1994). “Such salutary

powers, the [Supreme] Court [has] noted, are governed not by rule or statute but by the

control necessarily vested in courts to manage their own affairs so as to achieve the orderly

and expeditious disposition of cases.” Id. (internal quotation marks omitted).

        A primary aspect of [a district court's] discretion is the ability to fashion an
        appropriate sanction for conduct which abuses the judicial process. Thus, a
        district court must ensure that there is an adequate factual predicate for
        flexing its substantial muscle under its inherent powers, and must also ensure
        that the sanction is tailored to address the harm identified. In exercising its

Strauss’ videotape deposition, none of which were caused by the Defendants or their attorneys.” (Doc.
367, at 30).

       Further, although neither party raises it, Federal Rule of Evidence 611 may also provide a basis for
the Court’s decision. Pursuant to Rule 611,

        The court should exercise reasonable control over the mode and order of examining
        witnesses and presenting evidence so as to:
        (1) make those procedures effective for determining the truth;
        (2) avoid wasting time; and
        (3) protect witnesses from harassment or undue embarrassment.

Fed. R. Evid. 611(a).

         Both Rule 32 and Rule 611 allow a district court significant discretion in controlling the events at
trial and support this Court’s decision to permit Strauss’ deposition to be shown to the jury. See e.g., Rule
611 Advisory Committee Notes (“Item (1) restates in broad terms the power and obligation of the judge as
developed under common law principles. It covers such concerns as whether testimony shall be in the form
of a free narrative or responses to specific questions, . . . the order of calling witnesses and presenting
evidence, . . . the use of demonstrative evidence, . . . and the many other questions arising during the
course of a trial which can be solved only by the judge's common sense and fairness in view of the
particular circumstances.”); see also, e.g., McDowell v. Blankenship, 759 F.3d 847, 851 (8th Cir. 2014)
(citing Allgeier v. United States, 909 F.2d 869, 876 (6th Cir.1990); Garcia-Martinez v. City & Cty. of Denver,
392 F.3d 1187, 1191-1192 (10th Cir. 2004))(The phrase “exceptional circumstances” in Rule 32
“unquestionably grants the district court considerable discretion in determining whether to admit deposition
testimony.”).
                                                     75
       discretion under its inherent powers, the court should be guided by the same
       considerations that guide it in the imposition of sanctions under the Federal
       Rules. First, the court must consider the conduct at issue and explain why the
       conduct warrants sanction. If an attorney, rather than a client, is at fault, the
       sanction should ordinarily target the culpable attorney. Obviously, a pattern
       of wrongdoing may require a stiffer sanction than an isolated incident; a grave
       wrongdoing may compel a more severe sanction than might a minor
       infraction; and wrongdoing that actually prejudices the wrongdoer's opponent
       or hinders the administration of justice may demand a stronger response than
       wrongdoing that, through good fortune or diligence of court or counsel, fails to
       achieve its untoward object. Furthermore, there may be mitigating factors that
       must be accounted for in shaping the court's response.

       Second, having evaluated the conduct at issue, the district court must
       specifically consider the range of permissible sanctions and explain why less
       severe alternatives to the sanction imposed are inadequate or inappropriate.
       Although the court need not exhaust all other sanctioning mechanisms prior
       to resorting to its inherent, the court must explain why it has chosen any
       particular sanction from the range of alternatives it has identified.

Id. at 74 (internal citations and quotation marks omitted).

       In applying the Third Circuit’s direction, this Court has already considered the

conduct at issue and explained in detail, supra, why the conduct warrants sanction. In sum,

but-for Plaintiff’s counsel’s conduct, this issue would not have arisen. There is no excuse

for an experienced litigator to engage in bad faith practices, both with opposing counsel and

the Court, and lie in an attempt to deceive the Court (see e.g., “We’re not putting [Strauss]

on the stand in the middle of our case” (Trial Tr., June 16, 2017, at 132)). Further, Plaintiff’s

counsel’s intentional wrongdoing prejudiced Defendants’ ability to present their case while

abiding by their duty to not cause undue hardship on a witness under subpoena. Although

“through good fortune or diligence of court or counsel,” Plaintiff arguably “fail[ed] to achieve


                                               76
[his] untoward object”, the Court agrees with Defendants that Strauss’ live testimony would

have been more beneficial to Defendants than the videotaped deposition.

        Having considered the range of permissible sanctions, including assessing costs

against Plaintiff’s counsel for any lost wages Strauss may have suffered as a result of

Plaintiff’s inflexible approach and dishonest representations to the Court, or the costs in

having to adjourn Court early and arrange for a new videotaped deposition to be taken that

same day, 31 to the extent that allowing Defendants to present Strauss by videotaped

deposition as opposed to in-person may be considered a sanction, such sanction appeared

to be the most reasonable, time-efficient, and least costly option as well as one that would

prevent Strauss from suffering any further hardship or undue expense. Such a sanction

was not punitive in nature, but rather for the purpose of advancing the trial at a reasonable

pace and accommodating Strauss, while imposing the least amount of prejudice on the

parties as possible.

        Here, Plaintiff’s counsel’s deliberately deceitful representations operated to provide

this Court with false information, which led to this Court’s decision to allow Defendants to call

        31 Although Plaintiff’s counsel in passing at lunch time on Friday stated that they could again take
Strauss’ videotaped deposition that day if the Court would recess immediately, this suggestion was
impracticable and appeared disingenuous. Preliminarily, an immediate recess would have ended the trial
on Friday at approximately 12:30 p.m., thereby further prolonging the length of the trial the following week.
Further, despite counsel’s offer, Plaintiff’s lead counsel had repeatedly that same day, and earlier in the
week, requested that the Court adjourn at 3:00 p.m. so that he could attend his son’s graduation. Although
the Court granted this request, it is apparent that Plaintiff’s counsel would not have had time to depose
Strauss prior to attending the graduation. Defendants’ lead counsel had previously informed the Court and
opposing counsel that he was unavailable that weekend due to a long planned family reunion in Texas.
The Court, being aware of the conflicting schedules of counsel for Plaintiff and Defendants, could not
reasonably believe that Strauss could have been deposed prior to the following Monday.
                                                     77
Strauss by deposition, and then, once Plaintiff’s deception had been fully realized, deny

Plaintiff’s counsel’s renewed objection on the following Monday. In light of the information

provided by Plaintiff, that he was in the “middle” of his case and would not allow Defendants

to call Strauss out-of-order, and Defendants’ representation that Strauss had remained

available all week and needed to embark on a multi-week work trip, the Court made the

fairest decision it could. In executing its duties, the Court exercised its inherent power to

control the trial proceedings, including ensuring that the trial moved forward in a timely

fashion, while further being cautious of balancing the parties’ interests, and not imposing a

significant hardship on a non-party witness. Had Plaintiff’s counsel been honest in their

intentions, the Court would have instructed Defendants’ counsel to have Strauss remain near

the Courthouse for the entirety of Friday, a solution which would have benefitted both parties.

                            D. The Assured Clear Distance Rule

       Plaintiff next argues that he is entitled to a new trial because the Court erred in

charging the jury on the “assured clear distance rule”.

       Plaintiff’s brief asserts that the Court “erred in charging the jury on the assured clear

distance rule as such rule was inapplicable in the instant action and served only to confuse

and mislead the jury.” (Doc. 360, at 36). Following this statement, Plaintiff recites a series

of citations and quotations to Levey v. DeNardo, 725 A.2d 733 (Pa. 1999). These citations

and quotations briefly set forth the law with respect to the assured clear distance rule but

primarily address the law of the sudden emergency doctrine. (See Doc. 360, at 36-37).


                                               78
Rather than explain how this case law supports Plaintiff’s position or is applicable to the

current action, Plaintiff instead changes course, stating that “even if the charge on assured

clear distance was not error, Plaintiff submits that it was error to charge twice on assured

clear distance and only once on sudden emergency.” (Id. at 37). Plaintiff thus fails to set

forth any explanation as to how a charge on assured clear distance was error, instead

devolving into some argument that the Court “overemphasi[zed]” the assured clear distance

concept “[b]y charging twice on the assured clear distance rule and only once on the

sudden emergency doctrine.” (Id.). Because the Court is unaware of the basis for Plaintiff’s

assertion that the jury should not have been instructed on the assured clear distance rule, or

why such rule was “inapplicable” and “confus[ing]” to the jury, the Court deems Plaintiff’s

argument on this basis as abandoned and waived.

       The Court thus turns to Plaintiff’s argument that the Court erred in purportedly

instructing the jury twice on the assured clear distance rule, but only once on the sudden

emergency doctrine.

       Preliminarily, this argument has been waived by Plaintiff’s counsel. After extensive

discussion during the charge conference with respect to the assured clear distance rule and

sudden emergency doctrine (see Trial Tr., June 21, 2017, at 9-14), the following exchange

occurred between the Court, counsel for Plaintiff – Mr. Simon and Mr. Munley – and counsel

for Defendants – Mr. Chamblee and Mr. Stewart:

       MR. SIMON III: You [the Court] cite Pennsylvania law, and the only thing you
       cite is assured clear distance ahead [on page 13 of the jury instructions].
                                              79
THE COURT: That's right.

MR. SIMON III: Are you proposing, now, this whole section [of Levey v.
DeNardo], in addition to that, so assured clear distance is referenced twice?

THE COURT: You will also have your statement on Page 10 that, under
Pennsylvania law, the driver of a vehicle about to enter or cross a roadway
from any other place, other than another roadway, shall yield a right-of-way to
all vehicles.
So that's the section that I know, under cross examination, Mr. Munley cross-
examined the expert witness, and of course, The Assured Clear Distance
Rule was the section that he was asked about on direct examination. So I'm
proposing that both of those would stay in, and in addition to that, in addition
to that, I would add this language.

MR. SIMON III: We would agree, Your Honor.

THE COURT: All right. Would you agree?

MR. CHAMBLEE: Yes.

THE COURT: So we're clear, so we don't have a problem later, I would put
that -- unless there's an objection -- because, again, I'm trying to work with
the two of you here, or four of you, obviously. I would put that following the --
as a separate passage, if you will, I would put that, basically, after the quote
on Page 13 that you've just made reference to.

MR. SIMON III: Well, Judge, I would object at the placement of that only
because I think that we're talking about some affirmative defenses, and it's
not Defendant's affirmative defenses where we charge.

THE COURT: Where would you like to put it?

MR. SIMON III: Someplace under general negligence, Judge.

THE COURT: All right, what can the two of you agree to?

MR. CHAMBLEE: It seems to me that this -- not seems to me -- this addition
you're making is to try to take both Plaintiff's position and our position and our

                                       80
       various statutory allegations and make sure the jury understands what's in
       play. So I don't care where, just as long as it goes after the Page 13 Assured
       Clear Distance instruction. To put it before doesn't make any sense.

       MR. MUNLEY: I agree with that.

       MR. CHAMBLEE: They agree.

       THE COURT: All right, how about -- if you go to Page 14, right before the first
       full paragraph, "If you decide that both the Plaintiff and Defendants were
       negligent and negligence of these parties was a factual cause" -- do you see
       that?

       MR. CHAMBLEE: Yes, Your Honor.

       MR. SIMON III: Yes.

       THE COURT: How about if we put it right before that?

       MR. CHAMBLEE: Fine with me.

       MR. SIMON III: Fine with us, Judge.

(Trial Tr., June 21, 2017, at 14-16).

       The above exchange demonstrates that Plaintiff’s counsel not only agreed with the

placement of the charge within the instructions, but also specifically noted that the assured

clear distance rule would be referenced twice, and following the Court’s explanation as to

why, responded that “We would agree, Your Honor.” Plaintiff, having agreed to the Court’s

proposed amendment to the jury instructions and fully understanding what would be

included within those instructions, cannot now claim that the assured clear distance

instruction was given twice and thus was in error. See e.g., Abromson v. Am. Pacific Corp.,

114 F.3d 898, 903-904 (9th Cir. 1997) (finding that Plaintiff waived any objection to the

                                              81
Court’s failure to give her requested jury instruction where, “[w]hen the district court

indicated that the proposed instruction was argumentative and proposed a different one that

covered the matter, she did not object, [and i]nstead, [Plaintiff] acquiesced in the court's

substitute instruction. The court said, ‘Take a look at this one,’ and her attorney said, ‘That's

acceptable from our perspective, your honor.’”).

       Even if the objection had not been waived, Plaintiff’s argument still fails for several

reasons.

       First, the Court notes that the assured clear distance rule and sudden emergency

doctrine were both addressed by this Court when instructing the jury on the Defendants’

affirmative defense that Plaintiff’s own negligence was a factual cause of his injury. Neither

rule or doctrine was mentioned when instructing the jury on the applicable law when

determining whether Green was negligent. Here, the jury did not reach the question of

Plaintiff’s negligence, instead finding on Question 1 of the Special Verdict form that Plaintiff

failed to establish by a preponderance of the evidence that Green was negligent. In

addition, the issue of whether Botey was negligent for failing to adhere to the assured clear

distance rule did not preclude a finding by the jury that Green was also negligent.

       Next, the Court is not convinced that the jury was, in fact, instructed twice on the

assured clear distance rule. Rather, the Court first instructed the jury by providing the

statutory language 75 Pa.C.S.A. § 3361, which states that under Pennsylvania law:

       No person shall drive a vehicle at a speed greater than is reasonable and
       prudent under the conditions and having regard to the actual and potential
                                               82
        hazards then existing, nor at a speed greater than will permit the driver to
        bring his vehicle to a stop within the assured clear distance ahead.

(See Jury Charge, Doc. 333, at 13). After explaining that “Defendants claim that Mr. Botey

violated this law” and reminding the jury about the necessary analysis when determining

negligence and negligence per se, the Court in the next paragraph explained to the jury

what the assured clear distance rule and sudden emergency doctrine meant. (Id. at 14).

Thus, the Court’s explanation of the assured clear distance rule was merely a continuation

of, and elaboration on, its quotation of the statutory language underlying the rule.

        In addition, a Court has broad discretion in formulating its jury instructions and “[a]

party has no vested interest in any particular form of instructions; the language of the

charge is for the trial court to determine.” James v. Continental Ins. Co., 424 F.2d 1064,

1065 (3d Cir. 1970). See also, Tigg Corp. v. Dow Corning Corp., 962 F.2d 1119, 1124 (3d

Cir. 1992) (“a trial judge has broad discretion concerning the particular language used in a

jury instruction.”).

        As the Third Circuit has explained:

        When we assess jury instructions we must look at the totality of the charge
        given to the jury, not merely a particular paragraph or sentence. See In re
        Braen, 900 F.2d 621, 626 (3d Cir.1990) (citing United States v. Piccolo, 835
        F.2d 517, 520 (3d Cir.1987)). “We review jury instructions to determine
        whether, if taken as a whole, they properly apprised the jury of the issues and
        the applicable law.” Tigg Corp. v. Dow Corning, Corp., 962 F.2d 1119, 1123
        (3d Cir.1992) (citing Gutzan v. Altair Airlines, Inc., 766 F.2d 135, 138 (3d
        Cir.1985)). “‘The trial court should be reversed only if the instruction was
        capable of confusing and thereby misleading the jury.’” United States v.
        Rockwell, 781 F.2d 985, 991 (3d Cir.1986) (quoting United States v.
        Fischbach and Moore, Inc., 750 F.2d 1183, 1195 (3d Cir.1984)).

                                                83
Dressler v. Busch Entm’t Corp., 143 F.3d 778, 780 (3d Cir. 1998). Otherwise stated, the

“‘charge, taken as a whole and viewed in light of the evidence, [must] fairly and adequately

submit[ ] the issues in the case to the jury.’” Tigg, 962 F.2d at 1123 (quoting Link v.

Mercedes-Benz of N. Am., 788 F.2d 918, 920 (3d Cir. 1986)) (alterations in original).

       Even if the Court were to accept Plaintiff’s proposition that the jury was instructed

twice on the assured clear distance rule, and that this instruction twice was error, Plaintiff

fails to present any argument as to why this error was not harmless. Instead, Plaintiff only

conclusorily reasons that it was “not harmless error in light of the fact that the Jury returned

a verdict finding Defendant Green not negligent.” (Doc. 360, at 38). Such a broad

unsupported statement by a losing party could be made with respect to any asserted error.

The mere fact that a party lost at trial does not, in and of itself, render every error harmful.

As a result, Plaintiff has not demonstrated in any concrete manner that the jury instructions

in some way misled or confused the jury or resulted in any prejudice to Botey.

       Finally, here, Plaintiff does not assert that the jury instructions, in any way, misstated

the applicable law, or that the jury was not apprised of all relevant issues. Instead, Plaintiff

focuses on an assertion that the assured clear distance rule was charged on twice,

somehow inexplicably causing Plaintiff to suffer harm. When looking at the instructions as a

whole, Plaintiff has failed to show how this Court’s instructions may have been capable of

misleading or confusing the jury or of causing prejudice to Plaintiff.



                                                84
       For the aforementioned reasons, the Court will deny Plaintiff’s request for a new trial

on the basis that the Court erred in charging the jury on the assured clear distance rule.

       E. Evidence that Green was “Off Route” in the Days Prior to the Accident

       On June 8, 2017, this Court granted Defendants’ Motion in Limine to Preclude any

Inference, Evidence or Testimony that Defendant, Robert D. Green, was “Off Route” in any

of the Days Leading up to the Accident (Doc. 172). (Docs. 294, 295). Plaintiff now seeks a

new trial on the basis that the Court erred in precluding evidence that Green was “off route”

in the days prior to the accident at issue.

       Under the Federal Rules of Evidence, evidence is relevant if “it has any tendency to

make a fact more or less probable than it would be without the evidence; and . . . the fact is of

consequence in determining the action.” Fed. R. Evid. 401. Irrelevant evidence is not

admissible and relevant evidence is admissible unless otherwise provided by the Constitution,

federal statute, Federal Rules of Evidence, or other rules prescribed by the Supreme Court.

Fed. R. Evid. 402. Relevant evidence may be excluded “if its probative value is substantially

outweighed by a danger of . . . unfair prejudice, confusing the issues, [or] misleading the jury.”

Fed. R. Evid. 403. Even if the Court deems the relevant evidence to be admissible, “[a]

witness may testify to a matter only if evidence is introduced sufficient to support a finding that

the witness has personal knowledge of the matter.” Fed. R. Evid. 602.

       Plaintiff asserts that “[e]vidence that the Defendant [Green] was off route or getting

lost while driving was relevant to the Defendants’ [sic] cognitive state at the time of the


                                               85
subject collision”, and thus relevant to Plaintiff’s claims. (Doc. 360, at 39). In support of this

position, Plaintiff cites to Defendants’ expert, Dr. Schretlen, and states that Dr. Schretlen

“testified at trial that ‘getting lost while driving’ is a sign of dementia”. (Doc. 360, at 39).

This statement is an oversimplification of Dr. Schretlen’s testimony and fails to demonstrate

that evidence that Green was off route is not substantially outweighed by a danger of unfair

prejudice, confusing the issues, and misleading the jury.

       While answering a direct question by Plaintiff’s counsel about whether Plaintiff Botey

suffered a mild cognitive impairment in the accident, Dr. Schretlen volunteered a lengthy

explanation on the progression of dementia, stating in part:

       What happens is your memory and your cognitive functioning declines over
       time. You don't get demented for quite awhile. Initially, you just have a few
       more memory mistakes, and then more and more. And then pretty soon you'll
       have the other problems, as well: Word finding difficulty, getting confused,
       maybe getting lost while driving. And eventually you cross a threshold where
       you get the diagnosis of dementia.

(Doc. 360-8, at 131-133) (emphasis added). In providing this general list of problems

associated with dementia, Dr. Schretlen’s language is equivocal as to whether a person

may get lost while driving, and does not offer any information as to when getting lost while

driving may be a sign of dementia or at what stage of dementia this symptom may arise.

Further, when specifically asked about Defendant Green, Dr. Schretlen did not know who

Green was without prompting and admitted that he did not see any of Green’s medical

records. (Id. at 133-134). Dr. Schretlen also did not provide any testimony explaining how,



                                                 86
if at all, any of Green’s actions, including his chosen route in the days prior to the accident,

could be associated with dementia.

       Despite Plaintiff’s reliance on Dr. Schretlen’s comment, Plaintiff has not pointed to

any testimony or evidence which he presented, or could have presented, which would have

linked the allegation that Green was “off route” in the days prior to the accident to any of

Green’s alleged cognitive impairments in May, 2011, or what significance, if any, that

Green’s being “off route” in the days prior to May 10, 2011, had on the accident, nor does it

appear that any of Plaintiffs’ experts mention or discuss Green being “off route” or what

significance, if any, this had on the accident in their expert reports. Thus, allowing any

evidence that Green was “off route” would have done no more than allow the jury to

speculate, without any basis, as to whether Green’s route prior to the accident may have

been the result of dementia. The evidence of Green being “off route” would have been of

little probative value and any value it may have had would have been substantially

outweighed by a danger of unfair prejudice, confusing the issues, and misleading the jury.

       The Court therefore finds that it did not err in precluding evidence that Green was

“off route” on the days prior to the accident, for the same reason previously explained in the

Court’s Opinion granting Defendants’ motion in limine, to wit, “any evidence, testimony, or

inference that Green was ‘off route’ on any of the days prior to the accident is, at best,

minimally relevant to the issues in this action, would force the jury to engage in pure

speculation on a number of questions, and is barred by Rule 403. . . .” (See Doc. 294, at


                                               87
10). 32 Plaintiff’s motion for a new trial on the basis that that the Court erred in precluding

evidence that Green was “off route” in the days prior to the accident will therefore be denied.

                              F. Defendant Green’s Medical Records

        Plaintiff next asserts that he is entitled to a new trial because the Court erred “in

permitting Defendants’ counsel to redact the medical records of Defendant Robert Green.”

(Doc. 360, at 40).

        The procedural history of this dispute is set forth in this Court’s Order dated July 23,

2015 (Doc. 98):

        During a telephone conference with counsel for all parties on June 10, 2014,
        the Court ordered Defendants to produce any of Defendant Robert Green’s
        dementia or neurologically-related medical records and identify with a
        privilege log any redactions, finding that medical records regarding loss of
        memory or confusion or other medical reports regarding loss of mental
        faculties were discoverable.

        On May 29, 2015, Plaintiff filed a Motion to Compel Unredacted Medical
        Records (Doc. 86). Plaintiff’s motion argued that the medical records provided
        by Defendants were heavily redacted and that the accompanying discovery
        log was “very general” and “fail[ed] to identify by topic area what was
        redacted out, making it impossible to determine whether the Court Order was
        followed or whether there is information that would relate to or pertain to
        dementia, confusion or memory loss that was redacted. . . .” (Doc. 86, ¶¶ 13-
        15). As a result, the Court held a conference call on June 9, 2015 to address
        the issues raised in Plaintiff’s motion. Unlike a typical privilege log where the
        information is withheld as attorney-client privileged or protected work-product,
        or under some other recognized privilege, in the instant case, the privilege log
        was designed to shield anything that was not dementia-related or related to
        32 Plaintiff also asserts that “evidence that Defendant Green was getting lost while driving is
relevant to establish Defendant FFE’s knowledge of Defendant Green’s continuous pattern of unreasonable
and unsafe driving habits”, which is relevant to Plaintiff’s corporate negligence claim. (Doc. 360, at 39-40).
Because the jury did not reach the issue of FFE’s negligence in this matter, this argument by Plaintiff is
immaterial to the present motion.
                                                     88
        the symptomatology of dementia, consistent with the Court’s prior order
        allowing inquiry into those matters. Therefore, the Court ordered Defendants
        to provide a more detailed privilege log, identifying the general medical
        complaints and diagnoses of Green in each record and indicating what was
        redacted in such a manner that would allow the Court to interpret whether the
        omitted material had any relationship, no matter how attenuated, to the
        dementia issue.

        Pursuant to the Court’s order, Defendant Robert Green submitted a detailed
        privilege log on June 19, 2015 (Doc. 94). The Court, having reviewed the
        privilege log, has determined that the items which were withheld from
        disclosure on the basis that they bear no relationship to Defendant Green’s
        dementia or any symptoms thereof were indeed properly withheld.

(Doc. 98). In a footnote, the Court noted:

        During the conference call of June 9, 2015, the Court instructed Plaintiff’s
        counsel that after receiving the new privilege log, should he believe that
        issues still remained with respect to the redacted documents, he should so
        inform the Court. Over one month has now passed since Plaintiff’s receipt of
        Defendant Green’s privilege log and Plaintiff’s counsel has not filed anything
        contesting the adequacy of the privilege log.

(Id. at n. 1).

        Plaintiff now asserts that “it was error to permit the Defendants counsel to determine

what is or is not related or pertinent to confusion, memory loss, and dementia.” (Doc. 360,

at 42). Plaintiff further submits that “the withheld information reduced the accuracy and

confidence of the evaluation of progressive dementia in a person”, citing to the report of Dr.

David Fields. (Id.).

        First, as noted in the Court’s July 23, 2015 Order, Plaintiff was provided an

opportunity to object to, or raise issues with respect to, the new and more detailed privilege

log, and declined to take any action. Plaintiff’s attempt to now claim that he was deprived of

                                               89
certain medical information, when the Court offered him an opportunity to renew his request

for more information by “informing the Court” “should he believe that issues still remained

with respect to the redacted documents”, is disingenuous and ignores the fact that Plaintiff

did not raise any dissatisfaction with the records and privilege log ultimately provided by

Defendants, or request that the Court take any further action to ensure Plaintiff received all

medical records to which he believes he was entitled, until the filing of this post-trial motion.

        Further, Plaintiff’s assertion that Dr. David Fields was unable to fully evaluate the

progression of Green’s dementia is of no consequence. Here, Dr. Fields did not testify at

trial, nor was his report entered into evidence. 33 Instead, Dr. Fields was only briefly

discussed at trial. During redirect examination by Plaintiff of his expert witness, Dr. Thomas

Gill, counsel asked Dr. Gill to review Dr. Fields’ report. Upon review, Dr. Gill characterized

Dr. Fields’ findings as follows:

        Dr. Fields felt that based on the records he reviewed, that Mr. Green had
        dementia, at the time of the crash, and his report is entirely consistent with my
        report and conclusions that appear in some areas to be almost carbon copies
        of one another.

(Trial Tr., June 14, 2017, at 194). The issue of what documents were available to Dr. Fields

in the preparation of his report is irrelevant to the issues at trial, in particular where Dr.

Fields’ report was never shown to the jury and Plaintiff succeeded in allowing the jury to

hear that Dr. Fields believed that Mr. Green had dementia at the time of the accident. Thus,

        33 Approximately three weeks before trial, Plaintiff’s counsel suddenly informed the Court and
opposing counsel that Dr. Fields was unavailable and unwilling to testify in this action (see e.g., Doc. 265)
and that counsel intended to replace Dr. Fields with a different expert, Dr. Gill.
                                                      90
there is no basis for Plaintiff’s assertion that “the withheld information reduced the accuracy

and confidence of the evaluation of progressive dementia in a person” as demonstrated by

the report of Dr. Fields.

       Although Plaintiff does not mention Dr. Gill, to the extent that Plaintiff is asserting

that the accuracy of the analysis and opinion of Dr. Gill, Plaintiff’s medical expert who

replaced Dr. Fields immediately prior to trial, was reduced in some manner due to the

redacted medical records, this argument is equally without merit. Dr. Gill, Plaintiff’s own

medical expert, testified without question that Green had dementia prior to, and at the time

of, the accident, and further, was not capable of safely driving at the time the accident took

place. Although unredacted medical records may or may not have supported Dr. Gill’s

opinion, the absence of the complete records did not prevent Dr. Gill from providing his

medical opinion to a reasonable degree of medical certainty that Green suffered from mild

to moderate dementia prior to, and at the time of, the accident, and was unsafe to drive.

(See e.g., Trial Tr., June 14, 2017, at 158-159). In addition, and significantly, it is

undisputed that Green did not see a personal physician for several years prior to the

accident, and thus, there were no pre-accident medical records available that may have

demonstrated that cognitive difficulties were already present before May, 2011.

       Finally, pursuant to Federal Rule of Civil Procedure 26,

       [p]arties may obtain discovery regarding any nonprivileged matter that is
       relevant to any party's claim or defense and proportional to the needs of the
       case, considering the importance of the issues at stake in the action, the
       amount in controversy, the parties' relative access to relevant information, the
                                                91
       parties' resources, the importance of the discovery in resolving the issues,
       and whether the burden or expense of the proposed discovery outweighs its
       likely benefit. . . .

Fed. R. Civ. P. 26(b)(1) (emphasis added). Here, at the time Plaintiff requested Green’s

medical records in 2015, after having already received a number of records and the privilege

log, he failed to demonstrate to the Court the relevance of the additional information he was

seeking, and his overbroad request for all of Green’s medical records, without limitations,

placed Green at substantial risk of suffering unnecessary embarrassment and harassment.

Botey’s broad request also risked infringing on Green’s privileged relationship with his health

care providers. Plaintiff did not, and still has not, shown how or why the redacted confidential

information provided by Defendants was not sufficient to meet the proportional needs of the

case in light of the surrounding facts, claims, and defenses.

       Nonetheless, to the extent that there was any error in not providing Plaintiff with

unredacted medical records during discovery, as previously stated, any error was harmless

given that it was undisputed at trial that Green was diagnosed with dementia at some time

following the accident, and Plaintiff’s medical expert was able to provide unequivocal

opinions with respect to when he believed Green began suffering from dementia and his

belief that Green lacked the fitness to drive on the day of the accident. Therefore, Plaintiff

has failed to demonstrate that he suffered any prejudice as a result of receiving redacted

medical records or explain how unredacted medical records could have made any




                                               92
difference, particularly in light of Dr. Gill’s unequivocal opinions with respect to Green’s

dementia.

       For the aforementioned reasons, the Court will deny Plaintiff’s motion for a new trial

on the basis that this Court erred in permitting Defendants’ counsel to redact Green’s

medical records.

   G. Plaintiff's Request for a Spoliation of Evidence Adverse Inference Instruction

       Lastly, Plaintiff contends that the Court erred in denying Plaintiff’s request for a

spoliation of evidence adverse inference instruction.

        Plaintiff’s assertion of error arises out of this Court’s ruling with respect to Plaintiff’s

“Motion for Sanctions” (Doc. 74). As the Court explained in its Memorandum Opinion

granting in part and denying in part Plaintiff’s Motion, the procedural history of the motion is

as follows:

       The parties originally planned to take Green’s deposition during the normal
       discovery period. However, in February 2014, they learned that Green
       suffered from dementia and was therefore unable to be deposed. (See Oral
       Argument & Hearing Tr., Feb. 18, 2016, Doc. 120, at 20:8-22:5). Plaintiff then
       sought discovery from FFE of thirty days’ worth of Green’s trip documents
       and logs that FFE maintains for each of its truck drivers. (See Mot. to Compel
       Production of Docs., Doc. 61, at ¶ 3). He explained: “It is Plaintiff’s position
       that Defendant Green was exhibiting signs of dementia prior to being allowed
       to drive the tractor trailer, and Plaintiff believes that 30-days worth of logs and
       trip documents would allow the Plaintiff to determine whether Defendant
       Green was having issues consistent with dementia.” (Id. at ¶ 8). This would
       be relevant, Plaintiff argued, to establishing his claims against FFE and
       Conwell for negligence “in allowing Mr. Green to drive their vehicle when he
       lacked sufficient skill, judgment, and ability to safely do so.” (Id. at ¶ 7).
       Defendants argued that Plaintiff was only entitled to logs going back 34 hours
       before the accident. (See Defs.’ Reply Br. to Mot. to Compel, Doc. 64, at ¶ 3).
                                                 93
       The Court heard argument by telephone on Plaintiff’s Motion to Compel
       production of the thirty days of logs on January 6, 2015. After hearing
       arguments from both sides, the Court ordered Defendants to provide fifteen
       days of logs, as a reasonable compromise between the parties’ positions.
       (See Teleconference Tr., Jan. 6, 2015, Doc. 115, at 10:4-20). The Court’s
       Order provided that “Defendants shall produce logs, pre-trip inspections, and
       driver inspection vehicle reports for Defendant Robert D. Green for the 15
       days prior to May 10, 2011, as well as the corresponding trip and operational
       documents and GPS records for those 15 days.” (Order, Jan. 6, 2015, Doc.
       70, at 1). As stated by the Plaintiff, “[t]he net effect of this ruling would be that
       the Plaintiff would get an additional eleven . . . days of logs and all
       corresponding documents regarding the movement of the Defendant’s tractor-
       trailer.” (Doc. 74 at ¶ 30).

       Defendants only produced four additional days of logs, not the full fifteen that
       the Court ordered. (Doc. 120 at 11:22-12:9). Plaintiff then filed a Motion for
       Sanctions (Doc. 74), which requested “that an adverse inference jury
       instruction be read against Defendants at the time of trial” as well as “an
       Order precluding Defendants from arguing in dispositive motions that Plaintiff
       lacks evidence to prove his corporate negligence claims against Defendants
       FFE and Conwell based on the documents destroyed.” (Doc. 74, at 12). The
       Court held an evidentiary hearing and oral argument on this Motion on
       February 18, 2016.

(Doc. 123, at 2-3).

       This Court granted in part and denied in part Plaintiff’s Motion, denying the motion

insofar as it sought an adverse inference, but granting the motion insofar as not allowing the

Defendants to prove the contents of the destroyed documents by other means or argue their

contents in dispositive motions or at trial. (See Doc. 123, 124). Specifically, with respect to

Plaintiff’s request for an adverse inference, the Court explained:

       Preliminarily, Plaintiff does not explain what “adverse inference” he wants. It
       is too great a leap to conclude that, if the destroyed records were preserved,
       they would have shown such evidence of a loss by Green of his mental

                                                94
faculties that Defendants would have been placed on notice that he was
suffering from dementia and was likely to cause accidents and therefore
advance Plaintiff’s negligence claims against FFE and Conwell. The Court
will thus deny any request that it provide an instruction to the jury that the
destroyed evidence would have been adverse to the Defendants as it would
have shown evidence of Green suffering from dementia at the time of the
accident, or more generally, that the jury should or could adopt the Plaintiff’s
interpretation of what the documents would have demonstrated. To the
extent that this is not the adverse inference Plaintiff seeks, the Court will also
deny any other adverse sanction inference at this time given that Plaintiff fails
to clarify or narrow his request, and the Court is unable to determine what
Plaintiff is seeking.

Even assuming that the destroyed records would in some way negatively
reflect on Green’s driving, Plaintiff does not contend that the missing records
would show other accidents or safety violations. Rather, Plaintiff argues that
the absence of these records is prejudicial to him because “we're not going to
be able to show exactly what occurred on those trips, and that he was, in fact,
getting lost, if he was, in fact, getting lost.” (Doc. 120, at 96:7-16). It is
unclear why or how Green’s alleged tendency to get lost would put FFE on
notice that Green was more likely to make dangerous turns into traffic.
Plaintiff’s counsel admitted that he was not “suggesting that the trucking
company should have diagnosed Mr. Green with dementia.” (Doc. 120, at
75:22-23; 98:25-99:3). However, while Plaintiff couches his need for the
purged records in terms of helping to prove his negligence claim against the
Defendants in that “they should have been watching him” and they “dropped
the ball” and “negligently instructed him and didn’t supervise him in a proper
way when he was having” difficulties in training (see Doc. 120, at 99:3-100:7),
Plaintiff’s actual request for the missing records was an attempt to establish
that Green was exhibiting signs of dementia at the time of the accident at
issue. According to Plaintiff, he is “prejudiced in proving his negligence
claims against Defendants as the documents encompassed by the Court’s
January 6, 2015 Order would show whether or not Defendant Green was
having cognitive issues while driving and whether Defendants FFE and
Conwell would have been aware of these issues.” (Doc. 75, at 10-11).
However, as Defendants point out, in May of 2011, Green had been “cleared
by a medical doctor, in accordance with the Federal Motor Carrier’s Safety
Act, had a valid Med cert card and underwent that examination and was
allowed to drive, in accordance with the regulations.” (Doc. 120, at 22:24-
23:3). Defendants state that they only received notice that Green was

                                       95
       suffering from dementia in February, 2014. (Doc. 120, at 20:8-16). Any
       argument that they allowed records to be destroyed in an attempt to hide
       evidence of cognitive deficiencies on Green’s part is therefore entirely
       unconvincing.

(Doc. 123, at 11-13).

       Here, just as with Plaintiff’s Motion for Sanctions, Plaintiff’s motion for a new trial on

the basis that he was entitled to a spoliation of evidence adverse inference instruction again

fails to explain what “adverse inference” Plaintiff believes he was entitled to (see Doc. 360,

at 42-44). Plaintiff’s current motion, while broadly asserting that the Court should have

granted Plaintiff’s request for a spoliation of evidence adverse inference instruction, merely

states that “the destroyed documents may have shown whether or not Defendant Green

was having cognitive issues while driving” and “may have shown whether Defendant Green

continued his pattern of unsafe and reckless driving demonstrated throughout his training

with Mr. Dodd and whether Defendants FFE and Conwell would have been aware of these

issues.” (Id. at 43-44). However, Plaintiff’s brief does not address whether he was seeking,

as the Court formulated, “an instruction to the jury that the destroyed evidence would have

been adverse to the Defendants as it would have shown evidence of Green suffering from

dementia at the time of the accident, or more generally, that the jury should or could adopt

the Plaintiff’s interpretation of what the documents would have demonstrated”, or rather, a

different adverse instruction, which the Court merely stated it was denying “at this time”

given the Court’s inability to determine what Plaintiff was seeking. To the extent Plaintiff

was not seeking the specific adverse instruction set forth by the Court, Plaintiff was not
                                               96
precluded from returning to the Court and making a more specific request as to the contours

of a requested spoliation adverse inference instruction.

       In addition, the adverse inference instruction Plaintiff sought would have application

principally to Plaintiff’s corporate negligence claim against FFE. The jury, having found that

Green was not negligent, never reached the issue of FFE and Conwell’s liability. Thus, the

absence of an adverse instruction as to what the destroyed documents may have shown

with respect to FFE and Conwell’s knowledge is irrelevant to this post-trial motion. In

addition, to the extent that Plaintiff is attempting to assert that the documents may have

shown that Green was suffering from symptoms of dementia prior to the accident which

should have placed FFE and Conwell on notice that Green had dementia, Plaintiff

repeatedly admitted prior to, and during, trial that he was not asserting that FFE and

Conwell should have known that Green suffered from dementia. (See Trial Tr., June 14,

2017, at 100 (Counsel for Plaintiff and Defendants confirming to the Court that “there [is] no

dispute that FFE did not know of Mr. Green’s dementia); id. at 102 (Counsel for Plaintiff

informing the Court that “we will not be saying that FFE was at a standard where they had to

diagnose Mr. Green with dementia”); Doc. 120, at 75; 98-99 (Plaintiff’s counsel admitting at

evidentiary hearing on Plaintiff’s motion for sanctions that he was not “suggesting that the

trucking company should have diagnosed Mr. Green with dementia.”); see also, Trial Tr.,

June 14, 2017, at 156-157 34).


       34   During Dr. Gill’s direct examination, the following exchange occurred:
                                                     97
        Plaintiff further contends that the Court “reverse[d] its Order in the middle of trial and

offer[ed] the Defendants a curative instruction that there was no wrong doing”, thus

prejudicing the Plaintiff. (Doc. 360, at 44). This assertion is misleading, misrepresents the

Court’s rulings, and ignores the context of the Court’s statements.

        In support of his argument, Plaintiff quotes the Court’s statement in its Memorandum

Opinion addressing Plaintiff’s motion for sanctions wherein the Court stated the following:

        Plaintiff is free to assert whatever record evidence he chooses which relates
        to the documented deficiencies on the part of Green in connection with his
        truck operating duties and his adherence, or lack thereof, to the applicable
        company rules.

(Doc. 360, at 49) (quoting Doc. 123, at 14). Plaintiff asserts that “[t]he Order further

indicated that the Defendants would not be allowed to use any information to indicate there

were no problems with its driver during that time.” (Id.).

        At trial, Defendants raised an objection to the videotaped deposition of Plaintiff’s

witness, Mark Rhea, FFE’s Director of Driver Resources, wherein Plaintiff’s counsel asked

Mr. Dodd about whether certain drivers’ logs were destroyed. (Trial Tr., June 13, 2017, at



        Q. . . . When Mr. Dodd was seeing the signs that he saw, he was seeing the signs of an
        unsafe driver, but you're not saying that he should have been diagnosing him with
        dementia, that's up to the doctors, right?

        A. That's right.

        Q. Okay, and the same thing for the people at FFE?

        A. That's right.

(Trial Tr., June 14, 2017, at 157) (see also, id. at 156).
                                                        98
8-15). After hearing arguments from counsel for all parties, the Court offered the following

suggestion:

       Well, perhaps, the solution here, gentlemen, is for me to instruct the jury that,
       in a prior pre-trial ruling, I've ruled there was no spoliation here, that there was
       no intentional destruction of records, and let this information come in. I think I
       can cure any potential prejudice by telling the jury how I've so ruled
       previously.

(Id. at 15). In response, Defendants’ counsel stated that they did not believe that a curative

instruction was necessary. Despite Defendants’ decision that they did not want the curative

instruction, Plaintiff’s counsel then responded that Defendants’ counsel “can have his

objection.” (Id.).

       The trial transcript thus clearly demonstrates that the Court was prepared to “let the

information come in” that Plaintiff was attempting to elicit through the testimony of Rhea.

Furthermore, in light of Defendants’ decision to decline the curative instruction, were it not

for Plaintiff’s sudden statement that they were no longer opposing Defendants’ objection,

Plaintiff would have been permitted to present the evidence they now argue they were

somehow prevented from presenting, without the “curative instruction” they contend would

have prejudiced them.

       Additionally, Plaintiff’s assertion that the Court “reverse[d] its Order” is entirely

untrue. The Court’s Memorandum Opinion addressing Plaintiff’s motion for sanctions

specifically declined to find that the defendants intentionally destroyed any of the documents

requested by Plaintiff. (See Doc. 123, at 13-14)(“[A]lthough the Defendants were at fault for


                                                99
not preserving the requested documents, this appears to be mainly carelessness in failing to

preserve documents from destruction in the ordinary course of business. There is no

indication that such a failure even approached the level of intentionality.") (emphasis in

original). Thus, the Court's suggestion that it offer an instruction that there was no

intentional destruction of records is entirely consistent with its prior ruling.

       Plaintiffs motion for a new trial on the basis that the Court erred in denying Plaintiffs

request for an adverse inference instruction will thus be denied.

                                       V.      CONCLUSION

       For the foregoing reasons, the Court will deny "Plaintiffs Motion for New Trial

Pursuant to Federal Rule of Civil Procedure 59" (Doc. 340). A separate Order follows.




                                                100
